
QuickLinks -- Click here to rapidly navigate through this document




ARRANGEMENT AND MERGER AGREEMENT


THIS AGREEMENT made as of the 22nd day of September, 2006,

BETWEEN:

VISTA GOLD CORP., a company existing under the laws of the Yukon Territory with
an address at Suite 5 - 7961 Shaffer Parkway, Littleton, Colorado, USA, 80127,

("Vista")

AND:

ALLIED NEVADA GOLD CORP., a corporation existing under the laws of Delaware with
an address at c/o Vista Gold Corp., Suite 5 - 7961 Shaffer Parkway, Littleton,
Colorado, USA, 80127,

("Newco")

AND:

CARL PESCIO, an individual with an address at P.O. Box 5831, Elko, Nevada,
USA, 89802,

("Carl")

AND:

JANET PESCIO, an individual with an address at P.O. Box 5831, Elko, Nevada,
USA, 89802,

("Janet", and together with Carl, the "Pescios")

WITNESSES THAT WHEREAS:

A.The Pescios entered into a binding letter of intent (the "LOI") with Vista
dated July 6, 2006, as amended, pursuant to which, among other things:

(a)Vista agreed to undertake a plan of arrangement pursuant to which its
business would be reorganized to split certain Nevada mining properties and
related assets described on Schedule B (the "Vista Nevada Assets") from its
other properties and related assets;

(b)Vista agreed to marshall all of the Vista Nevada Assets into its wholly-owned
subsidiary, Vista Gold Holdings Inc. ("Vista U.S.") or subsidiaries wholly-owned
by Vista U.S. (and remove any non-Nevada assets therefrom) and subsequently
transfer all issued and outstanding shares of Vista U.S. and $25 million in cash
to Newco in return for common shares of Newco; and

(c)The Pescios agreed to transfer their interests in certain Nevada mining
properties and related assets described on Schedule C (the "Pescio Nevada
Assets") to Allied Nevada Gold Holdings LLC ("LLC"), a limited liability company
incorporated under the laws of Nevada with Newco as its sole member, in return
for $15 million in cash and common shares of Newco.

1

--------------------------------------------------------------------------------





B.The board of directors of Vista has determined that completing the foregoing
transactions is in the best interests of Vista.

C.The parties wish to enter into this Agreement to set out their mutual rights
and obligations in respect of the transactions contemplated by the LOI.

D.The transactions set forth in Section 2.1 under Step 2(b) (the "Formation
Transaction") are intended to qualify for U.S. federal income tax purposes as a
single integrated transaction under the provisions of Section 351 of the
United States Internal Revenue Code of 1986, as amended, the Treasury
Regulations promulgated thereunder and other applicable U.S. federal income
tax law.

E.Pursuant to the Plan of Arrangement, the Vista Shareholders will exchange
their existing Vista Shares for New Common Shares and common shares of Newco.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by all parties, the parties agree as follows:


ARTICLE 1

INTERPRETATION


1.1   Definitions

        In this Agreement, including the Schedules hereto, unless there is
something in the subject matter inconsistent therewith, the following terms will
have the following meanings and grammatical variations of those terms will have
corresponding meanings:

(a)"Act" means the Yukon Business Corporations Act, including all regulations
made thereunder, as amended or replaced from time to time, prior to the
Effective Date;

(b)"Affiliate" has the meaning attributed to that term in the Act;

(c)"Agreement", "hereof", "hereunder" and similar expressions mean this
agreement, including the recitals and Schedules hereto and includes any
agreement or instrument supplementary or ancillary hereto;

(d)"AMEX" means the American Stock Exchange;

(e)"Appropriate Regulatory Approvals" means those sanctions, rulings, consents,
orders, exemptions, permits and other approvals (including the lapse, without
objection, of a prescribed time under a Law that states that a transaction may
be implemented if a prescribed time lapses following the giving of notice
without an objection being made) of Governmental Entities, regulatory agencies
or self-regulatory organizations which are necessary in order to permit the
transactions contemplated hereby to be completed;

(f)"Arrangement" means an arrangement under the provisions of Section 195 of the
Act on the terms and conditions set forth in this Agreement and the Plan of
Arrangement and any amendment, variation or supplement thereto made in
accordance with the terms of this Agreement and the Plan of Arrangement;

2

--------------------------------------------------------------------------------



(g)"Articles of Arrangement" means the articles of arrangement of Vista in
respect of the Arrangement that are required by the Act to be filed after the
Final Order is granted;

(h)"Business Day" means a day which is not a Saturday, Sunday or a day when
commercial banks are not open for business in Vancouver, British Columbia;

(i)"Circular" means the management information circular of Vista to be prepared
and sent to Vista Securityholders in connection with the Vista Meeting;

(j)"Claim" means any written claim or notice of any nature whatsoever, including
any demand, dispute, notification of liability, notification of remediation
work, order, obligation, debt, cause of action, action, suit, proceeding,
litigation, arbitration, judgment, award or assessment;

(k)"Contaminant" means any pollutants, explosives, dangerous goods and
substances, underground or above ground storage tanks, deleterious substances,
special waste, liquid waste, industrial waste, hauled liquid waste or waste of
any other kind, toxic substances, hazardous wastes, hazardous materials,
hazardous substances or contaminants or any other substance the storage,
manufacture, disposal, handling, treatment, generation, use, transport or
release into the environment of which is prohibited, controlled or regulated
under any Environmental Law;

(l)"Court" means the Supreme Court of the Yukon Territory;

(m)"Dissent Rights" means the rights of dissent in respect of the Arrangement
described in the Plan of Arrangement;

(n)"Effective Date" means the date upon which a copy of the Final Order and the
Articles of Arrangement are accepted for filing under the Act and the Registrar
of Corporations has issued a Certificate of Amendment (by Arrangement) thereby
giving effect to the Arrangement;

(o)"Effective Time" has the meaning ascribed thereto in the Plan of Arrangement;

(p)"Encumbrance" means any mortgage, lien, charge, restriction, legal notation,
claim, security interest, adverse claim, pledge, hypothecation, demand,
pre-emptive right, encumbrance or any other rights of others;

(q)"Environmental Activity" means any activity, event or circumstance in respect
of a Contaminant, including, without limitation, its storage, use, holding,
collection, purchase, accumulation, assessment, generation, manufacture,
construction, processing, treatment, stabilization, disposition, handling or
transportation, or its Release, escape, leaching, dispersal or migration into
the natural environment, including the movement through or in the air, soil
(land surface or subsurface strata), surface water or groundwater;

(r)"Environmental Law" means any and all Laws in effect on the date hereof
relating to pollution or the environment or any Environmental Activity;

3

--------------------------------------------------------------------------------



(s)"Environmental Permits" means, collectively, all permits, licences,
certificates, variances, remediation orders and authorizations of or any
registration with, any Government Entity pursuant to any Environmental Law;

(t)"Final Order" means the final order of the Court approving the Arrangement as
such order may be amended by the Court (with the consent of Vista and the
Pescios) at any time prior to the Effective Date or, if appealed, then, unless
such appeal is withdrawn or denied, as affirmed or as amended on appeal;

(u)"GAAP" means Canadian generally accepted accounting principles from time to
time that meet the standards established by the Canadian Institute of Chartered
Accountants;

(v)"Governmental Entity" means any (i) multinational, federal, provincial,
state, regional, municipal, local or other government, governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau or agency, domestic or foreign, (ii) subdivision, agent, commission,
board, or authority of any of the foregoing, or (iii) quasi-governmental or
private body exercising any regulatory, expropriation or taxing authority under
or for the account of any of the foregoing;

(w)"Interim Order" means the interim order of the Court pursuant to the Act, as
such order may be amended, supplemented or varied by the Court, in respect of
the Arrangement as contemplated by Section 2.7;

(x)"Law" means all statutes, regulations, statutory rules, policies, orders, and
terms and conditions of any grant of approval, permission, authority or license
of any court, Governmental Entity, statutory body (including the TSX and AMEX)
or self-regulatory authority, and the term "applicable" with respect to such Law
and in the context that refers to one or more Persons, means that such Law
applies to such Person or Persons or its or their business, undertaking,
property or securities and emanates from a Governmental Entity, statutory body
or regulatory authority having jurisdiction over the Person or Persons or its or
their business, undertaking, property or securities;

(y)"Lien" means any mortgage, hypothec, prior claim, lien, pledge, assignment
for security, security interest, lease, option, right of third parties or other
charge or encumbrance, including the lien or retained title of a conditional
vendor, and any easement, servitude, right of way or other encumbrance on title
to real or immovable property or personal or movable property;

(z)"LLC" has the meaning given thereto in Recital A;

(aa)"LOI" has the meaning given thereto in Recital A;

(bb)"Mailing Date" means October 12, 2006 or as soon thereafter as
is practicable;

(cc)"Material Adverse Change" means:

(i)when used in connection with Vista U.S., means any change, event, occurrence
or change in state of facts with respect to its condition (financial or
otherwise), properties, assets, liabilities, obligations (whether absolute,
accrued, conditional or otherwise), businesses, operations or results of
operations or those of its Subsidiaries that is, or would reasonably be expected
to be, material and adverse to the business, operations or financial condition
of such party and its Subsidiaries taken as a whole, other than any change,
event or occurrence: (A) relating to the Canadian or the United States' economy
or financial, currency exchange, securities or commodity markets in general; or
(B) related to the Arrangement or the public announcement thereof, and

4

--------------------------------------------------------------------------------



(ii)when used in connection with the Pescio Nevada Assets means any change,
event, occurrence or change in state of facts with respect to the ownership,
status or condition of such assets (financial or otherwise) that is, or would
reasonably be expected to be, material and adverse to the aggregate value of
such assets in the hands of Newco, other than any change, event or occurrence:
(A) relating to the Canadian or the United States' economy or financial,
currency exchange, securities or commodity markets in general; or (B) related to
the Arrangement or the public announcement thereof;



(dd)"Material Adverse Effect" means any effect or state of facts that is, or
would reasonably be expected to be, material and adverse to the value of either
the Vista Nevada Assets in the aggregate or the Pescio Nevada Assets in the
aggregate, as the case may be, in the hands of Newco;

(ee)"Meeting Date" means November 15, 2006 or as soon thereafter as is
practicable in compliance with the Interim Order;

(ff)"Misrepresentation" has the meaning attributed to that term as at the date
hereof in the Securities Act;

(gg)"New Common Shares" has the meaning attributed thereto in the Plan
of Arrangement;

(hh)"Option Shares" has the meaning attributed thereto in the Plan
of Arrangement;

(ii)"PCBs" means polychlorinated biphenyls;

(jj)"Permitted Encumbrances" means: (i) in the case of Vista, the list of
encumbrances identified as "Permitted Encumbrances" in the Vista Disclosure
Letter; and (ii) in the case of the Pescios, the list of encumbrances identified
as "Permitted Encumbrances" in the Pescio Disclosure Letter;

(kk)"Person" includes any individual, firm, partnership, joint venture, venture
capital fund, limited liability company, unlimited liability company,
association, trust, trustee, executor, administrator, legal personal
representative, estate, group, body corporate, corporation, unincorporated
association or organization, Governmental Entity, First Nation, syndicate or
other entity, whether or not having legal status;

(ll)"Pescio Contracts" has the meaning given thereto in Section 3.3(e)(ii);

(mm)"Pescio Disclosure Letter" means the letter dated as of the date hereof
delivered by the Pescios to Vista;

(nn)"Pescio Lands" has the meaning given thereto in Section 3.3(e)(i);

(oo)"Pescio Licences" has the meaning given thereto in Section 3.3(e)(iii);

(pp)"Pescio Nevada Assets" has the meaning given thereto in Recital A;

5

--------------------------------------------------------------------------------



(qq)"Pescio Required Consents" means the third party consents required to be
obtained by either of the Pescios pursuant to the terms of existing contracts
with such third parties in connection with the transactions contemplated hereby,
as described in Schedule E hereto;

(rr)"Pescios" has the meaning given thereto in Recital A;

(ss)"Plan of Arrangement" means the plan of arrangement substantially in the
form and content as set out in Schedule A hereto and any amendments or
variations thereto made in accordance with the terms hereof, the Plan of
Arrangement or made at the direction of the Court (with the consent of the
parties, acting reasonably) in the Final Order;

(tt)"Pre-Effective Date Period" shall mean the period from and including the
date hereof to and including the Effective Time;

(uu)"Release" means discharge, spray, inject, inoculate, abandon, deposit,
spill, leak, seep, migrate, pour, emit, empty, throw, dump, place or exhaust,
and when used as a noun has a similar meaning;

(vv)"Securities Legislation" means the Securities Act and the equivalent Law in
the other provinces of Canada and in the United States, and the published
instruments and rules of any Governmental Entity administering those statutes,
as well as the rules, regulations, by-laws and policies of the TSX or the AMEX,
as applicable;

(ww)"Securities Act" means Securities Act (British Columbia), as now in effect
and as it may be amended from time to time prior to the Effective Date;

(xx)"Subsidiary" means a "subsidiary" as defined in the Act;

(yy)"Termination Date" means February 28, 2007 or any later date as may be
agreed to in writing by Vista and the Pescios;

(zz)"TSX" means the Toronto Stock Exchange;

(aaa)"U.S. Tax Code" means the United States Internal Revenue Code of 1986, as
amended, or any successor thereto;

(bbb)"Vista Contracts" has the meaning given thereto in Section 3.1(g)(ii);

(ccc)"Vista Disclosure Letter" means the letter dated as of the date hereof
delivered by Vista to the Pescios;

(ddd)"Vista Lands" has the meaning given thereto in Section 3.1(g)(i);

(eee)"Vista Licences" has the meaning given thereto in Section 3.1(g)(iii);

(fff)"Vista Meeting" means the special meeting of the Vista Securityholders
(including any adjourned or postponed meeting) to be held for the purpose of
considering and, if deemed advisable, approving the Vista Resolutions;

(ggg)"Vista Nevada Assets" has the meaning given thereto in Recital A;

6

--------------------------------------------------------------------------------



(hhh)"Vista Resolutions" means the resolutions of the Vista Securityholders
approving the Arrangement in accordance with the Act as contemplated herein,
such resolutions to be substantially in the form and content as set out in
the Circular;

(iii)"Vista Required Consents" means the third party consents required to be
obtained by Vista or Vista U.S. pursuant to the terms of existing contracts with
such third parties in connection with the transactions contemplated hereby, as
described in Schedule D hereto;

(jjj)"Vista Securities" means the Vista Shares, the Vista Options and the
Vista Warrants;

(kkk)"Vista Securityholders" means the Vista Shareholders, the holders of Vista
Stock Options and the holders of Vista Warrants;

(lll)"Vista Shareholder" means a holder of Vista Shares (including, without
limitation, the Vista Shares issued in the Financing (as defined in
Section 2.1)) shown from time to time in the register maintained by or on behalf
of Vista in respect of Vista Shares;

(mmm)"Vista Shares" means the common shares in the capital of Vista;

(nnn)"Vista Stock Options" means the options (whether or not vested) to purchase
Vista Shares that are from time to time outstanding under the Vista Stock
Option Plans;

(ooo)"Vista U.S." has the meaning given thereto in Recital B; and

(ppp)"Vista Warrants" means all of the outstanding warrants to acquire
Vista Shares.

1.2   Interpretation Not Affected by Headings, etc.

        The division of this Agreement into Articles, Sections and other
portions and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation hereof. Unless otherwise
indicated, all references to an "Article" or "Section" followed by a number
and/or a letter refer to the specified Article or Section of this Agreement. The
terms "this Agreement", "hereof", "herein" and "hereunder" and similar
expressions refer to this Agreement (including the Schedules hereto) and not to
any particular Article, Section or other portion hereof and include any
agreement or instrument supplementary or ancillary hereto.

1.3   Number and Gender

        In this Agreement, unless the context otherwise requires, words used
herein importing the singular include the plural and vice versa and words
importing gender include all genders.

1.4   Date of Any Action

        In the event that any date on which any action is required to be taken
hereunder by any of the parties hereto is not a Business Day, such action shall
be required to be taken on the next succeeding day which is a Business Day.

1.5   Currency

        Unless otherwise stated, all references in this Agreement to sums of
money are expressed in lawful money of the United States.

7

--------------------------------------------------------------------------------



1.6   Knowledge

        Each reference herein to the knowledge of a party means, unless
otherwise specified, the existing knowledge of any vice-president or more senior
officer of such party (or, in the case of the Pescios, either of them) without
inquiry.

1.7   Statutory References

        Any reference in this Agreement to a statute includes all rules and
regulations made thereunder, all amendments to that statute or the rules and
regulations made thereunder in force from time to time, and any statute or rule
or regulation that supplements or supersedes that statute or the rules or
regulations made thereunder.

1.8   Entire Agreement

        This Agreement and the other agreements and documents referred to
herein, constitute the entire agreement between the parties hereto pertaining to
the terms of the Arrangement and ancillary arrangements and supersede all other
prior agreements, understandings, negotiations and discussions, whether oral or
written, between the parties hereto with respect to the terms of the Arrangement
and such arrangements. For greater certainty, the parties hereby terminate the
LOI, such termination to be effective upon the execution and delivery of
this Agreement.

1.9   Accounting Matters

        Unless otherwise stated, all accounting terms used in this Agreement
shall have the meanings attributable thereto under GAAP and all determinations
of an accounting nature required to be made hereunder in respect of any party
shall be made in a manner consistent with GAAP as historically applied by
such party.

1.10 Schedules

        The following are the Schedules to this Agreement, which form an
integral part hereof:

        Schedule A:        Plan of Arrangement


        Schedule B:        Vista Nevada Assets


        Schedule C:        Pescio Nevada Assets


        Schedule D:        Vista Required Consents


        Schedule E:        Pescio Required Consents

8

--------------------------------------------------------------------------------




ARTICLE 2

THE TRANSACTIONS


2.1   Steps Involved in Transaction

        The parties agree that, subject to the terms hereof, they will take all
steps necessary or desirable to cause the following steps to occur in the
following order:

Step 1: Pre-Closing Reorganization by Vista

        Prior to the Effective Time, Vista will use commercially reasonable
efforts to:

(a)ensure all Vista Nevada Assets are held by Vista U.S., or subsidiaries
wholly-owned by Vista U.S. and that all assets which are not Vista Nevada Assets
have been transferred out of such entities; and

(b)complete a public equity financing (the "Financing") pursuant to which it
will raise no less than $25 million on terms satisfactory to Vista, acting
reasonably.

Step 2: Closing of Arrangement and Related Transactions

        At the Effective Time, Vista and the Pescios will take all steps
necessary or desirable to ensure that:

(a)the Arrangement is effected in accordance with its terms; and

(b)the following steps occur concurrently at the same time as the Arrangement is
being effected:

(i)Vista will transfer: (A) all of the shares of Vista U.S. which it then holds;
and (B) $25 million in cash, to Newco in return for 27,500,000 common shares of
Newco, less the number of Option Shares; and

(ii)the Pescios will transfer all of their interest in the Pescio Nevada Assets
to Nevada LLC in return for $15 million in cash and 12,000,000 common shares
of Newco.

2.2   Treatment of Vista Optionholders

        The parties acknowledge that, concurrently with the completion of the
Arrangement, all holders of existing Vista Stock Options will exchange such
options for:

(a)new options to acquire New Common Shares; and

(b)new options to acquire common shares of Newco.


        The parties intend that after exchanging existing Vista Stock Options
for new options as set forth above, such optionholders will, as closely as
possible, be in the same economic position as they are immediately prior to such
exchange. The number of options to be granted, and the exercise price for such
options, will be determined as described in the Plan of Arrangement.

9

--------------------------------------------------------------------------------



2.3   Vista Warrantholders

        The parties acknowledge that no special arrangements will be made in
respect of the holders of any existing Vista Warrants but that, concurrently
with the completion of the Arrangement, the exercise price and/or number of
New Common Shares purchasable thereunder will be adjusted in accordance with the
terms governing such Vista Warrants.

2.4   Implementation Steps by Vista

        Vista covenants in favour of the Pescios that Vista shall:

(a)as soon as reasonably practicable taking into account the proposed Mailing
Date, apply under the Act for the Interim Order in a manner consistent with this
Agreement, and thereafter proceed with and diligently seek the Interim Order;

(b)subject to receipt of the Interim Order and the mailing of the Circular,
convene and hold the Vista Meeting on the Meeting Date for the purpose of
considering and, if deemed advisable, approving the Vista Resolutions (and for
any other proper purpose relating to the Arrangement as may be set out in the
notice for the Vista Meeting);

(c)if: (i) at the Vista Meeting the approval of the Vista Resolutions in
accordance with the Interim Order (including any variation thereof approved by
Vista and the Pescios) is obtained; (ii) any other approvals required by the
Interim Order (including any variation thereof approved by Vista and the
Pescios) are obtained, as soon as reasonably practicable thereafter, apply to
the Court for the Final Order on such terms as the Court may direct and Vista
and the Pescios may agree and proceed with and diligently seek the Final
Order; and

(d)if the Final Order is obtained, on a date and time agreed with the Pescios,
acting reasonably, subject to the fulfillment or waiver of each of the
conditions set forth herein, file a copy of the Final Order and the Articles of
Arrangement, together with any other actions or documentation as may be required
in connection therewith, to give effect to the Arrangement pursuant to the Act
and to otherwise complete the transactions contemplated hereby before the
Termination Date.

2.5   Implementation Steps by the Pescios

        Each of the Pescios covenants in favour of Vista that he or she shall
cooperate fully with Vista and provide all requested assistance in connection
with Vista seeking the Interim Order and the Final Order and otherwise in
completing the transactions contemplated hereby.

2.6   Implementation Steps by Newco

        Newco covenants in favour of both Vista and the Pescios covenants that
it will cooperate fully with Vista and provide all requested assistance in
connection with Vista seeking the Interim Order and the Final Order and
otherwise in completing the transactions contemplated hereby.

2.7   Interim Order

        The application for the Interim Order shall request that such order
provide for the holding of a meeting of Vista Securityholders pursuant to the
Act and:

10

--------------------------------------------------------------------------------



(a)for the class of Persons (which shall include the Vista Securityholders) to
whom notice is to be provided in respect of the Arrangement and the Vista
Meeting and for the manner in which such notice is to be provided;

(b)that the requisite approval for the Vista Resolutions shall be two-thirds of
the votes cast on the Vista Resolutions by Vista Securityholders present in
person or by proxy at the Vista Meeting voting together as a single class (such
that each holder of Vista Shares is entitled to one vote for each Vista Share
held and each holder of Vista Options or Vista Warrants is entitled to one vote
for each Vista Share issuable upon exercise of the Vista Options or Vista
Warrants held);

(c)that, in all other respects, the terms, restrictions and conditions of the
articles of Vista, including quorum requirements and all other matters, and the
provisions of applicable Law shall apply in respect of the Vista Meeting;

(d)for the grant of the Dissent Rights; and

(e)for the notice requirements with respect to the presentation of the
application to the Court of the Final Order.

2.8   Plan of Arrangement

        The parties to this Agreement will implement the Plan of Arrangement in
accordance with the provisions of this Agreement including Schedule A of
this Agreement.

2.9   Circular

        Vista and each of the Pescios shall proceed diligently in a co-ordinated
manner using commercially reasonable efforts to jointly prepare as quickly as
possible the Circular together with any other documents required by the
Securities Act or other applicable Law in connection with the Arrangement and
the Vista Meeting for mailing by the Mailing Date. In particular, the Pescios
agree to provide Vista with all information relating to themselves or the Pescio
Nevada Assets as may be required to permit Vista to complete the Circular in
accordance with the requirements of applicable Law.

        Vista and each of the Pescios shall ensure that the information relating
to them which is provided in the Circular does not contain any
Misrepresentation. Vista and each of the Pescios agrees to promptly notify the
other parties hereto if, at any time during the Pre-Effective Date Period, it,
he or she becomes aware that the Circular contains a Misrepresentation. In such
event, Vista and the Pescios shall co-operate in the preparation of a supplement
or amendment to the Circular, as the case may be, that corrects that
Misrepresentation, and will cause the same to be distributed to the Vista
Securityholders and filed with each applicable Governmental Entity under
applicable Law.

        Vista shall cause the Circular and any other documentation required in
connection with the Vista Meeting to be sent to each Vista Securityholder as
soon as reasonably practicable following receipt of the Interim Order and to be
filed, in each case, as required by the Interim Order and applicable Law.

2.10 Board Recommendation

        Vista confirms that, as of the date hereof, its board of directors has
unanimously approved this Agreement and the transactions contemplated hereby.
The board of directors has also determined, after consultation with its
financial advisors, that the transactions contemplated hereby are fair, from a
financial point of view, to the Vista Shareholders as of the date hereof and has
resolved to unanimously recommend approval of such transactions by the Vista
Securityholders. The Circular will set forth (among other things) the
recommendation of the board of directors of Vista as described above and will
include the fairness opinion of Sprott Securities Inc.

11

--------------------------------------------------------------------------------



2.11 Preparation of Filings

        Vista and the Pescios shall cooperate in:

(a)the preparation and filing of any application for the orders and the
preparation of any required documents reasonably deemed by Vista to be necessary
to discharge their respective obligations under applicable Securities
Legislation in connection with the Arrangement and the other transactions
contemplated hereby;

(b)the taking of all such action as may be required under applicable Securities
Legislation in connection with the issuance of the securities of Newco in
connection with the Arrangement; and

(c)the taking of all such action as may be required under the Act in connection
with the transactions contemplated by this Agreement and the Plan
of Arrangement.

2.12 U.S. Tax Treatment

        The Formation Transaction is intended to qualify as a single integrated
transaction within the meaning of Section 351 of the U.S. Tax Code and the
Treasury Regulations promulgated thereunder. Each party hereto agrees to treat
the Formation Transaction as a single integrated transaction within the meaning
of Section 351 of the U.S. Tax Code for all U.S. federal income tax purposes,
and to not take any position on any tax return or other tax filing or otherwise
take any tax reporting position inconsistent with such treatment, unless
otherwise required by a "determination" within the meaning of Section 1313 of
the U.S. Tax Code that such treatment is not correct. Each party hereto agrees
to act in good faith, consistent with the intent of the parties and the intended
treatment of the Arrangement as set forth in this Section 2.11.


ARTICLE 3

REPRESENTATIONS AND WARRANTIES


3.1   Representations and Warranties of Vista

        Vista hereby makes the following representations and warranties to each
of the Pescios and Newco and acknowledges that such parties are relying upon
such representations and warranties in connection with the matters contemplated
by this Agreement:

(a)Corporate Status — each of Vista and Vista U.S. is duly incorporated and is
validly existing as a company in good standing under the laws of their
respective jurisdictions of incorporation and has the necessary corporate power
and capacity to own its property and assets, to carry on its business as now
being conducted by it and to carry out the transactions contemplated by this
Agreement. In addition, immediately prior to the Effective Time, LLC will be
duly organized and validly existing as a limited liability company under the
laws of Nevada.

12

--------------------------------------------------------------------------------



(b)Ownership of Vista U.S. and LLC — Immediately prior to the Effective Time:

(i)Vista will be the registered and beneficial owner of all issued and
outstanding shares of Vista U.S. and no other party will hold any right to
purchase shares of Vista U.S. or securities convertible into shares of Vista
U.S.; and

(ii)Newco will be the sole member of LLC.

(c)Due Authorization — the execution and delivery of this Agreement and the
other documents to be executed and delivered by Vista, Vista U.S. and LLC
hereunder, and the carrying out of the transactions contemplated hereby on the
part of each such party, have been duly authorized by all necessary corporate
action on the part of each of Vista, Vista U.S. and LLC.

(d)No Conflicts or Violations — neither the entering into of this Agreement nor
the other documents to be executed and delivered by any of Vista, Vista U.S.
or LLC, nor the completion of the transactions contemplated hereby in accordance
with the terms hereof will result in:

(i)a violation or breach of any provision of or a default (or an event that with
notice or lapse of time or both could constitute a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of
or under:

A.the constating or organizational documents of any of Vista, Vista U.S. or LLC,
including any resolutions of their respective shareholders or directors;

B.any applicable Law, to the best of Vista's knowledge;

C.any material agreement, arrangement or understanding to which either of Vista,
Vista U.S. or LLC is a party or by which either one of them or their properties
are bound or affected,

subject to obtaining all of the Vista Required Consents, or

(ii)the imposition of any material Encumbrance upon any of the Vista
Nevada Assets.



(e)Required Consents — except as set forth in Schedule D to this Agreement, the
execution, delivery of this Agreement, the performance of their obligations
hereunder and the completion of the transactions contemplated by this Agreement
will not require Vista, Vista U.S. or LLC to obtain any consent, authorization
or approval or order-in council of, or make any filing with or give any notice
to, any Person.

(f)Title to Assets — on the Effective Date immediately prior to the Effective
Time, Vista U.S. and its Subsidiaries will together legally and beneficially
own, hold or be entitled to the benefit of the Vista Nevada Assets, free and
clear of all material Encumbrances other than the Permitted Encumbrances.

(g)Description of Vista Nevada Assets — Schedule B accurately describes all of
the material Vista Nevada Assets including, without limitation:

13

--------------------------------------------------------------------------------



(i)all material real property and mineral interests held by Vista U.S.,
including a description of the nature of the interest held (the "Vista Lands");

(ii)all agreements and other contracts material to the operation of the business
of Vista U.S. and its Subsidiaries (collectively the "Vista Contracts"); and

(iii)all licenses, permits, authorities and permissions held by Vista U.S. or
its subsidiaries which are material to the operation of those entities as a
whole (collectively the "Vista Licences").



(h)No Other Contracts — except for the Vista Contracts and Vista Licences,
neither Vista U.S. nor any of its subsidiaries (including LLC) will as of the
Effective Date be a party to, be bound by, or be an assignee under, any
contract, agreement or commitment of any kind other than contracts which are not
material to the operation of the business of Vista U.S. and its subsidiaries,
considered as a whole, that have been entered into in the ordinary and usual
course of business consistent with past practice.

(i)No Defaults — except as may be set out in the Vista Disclosure Letter, the
Vista Contracts and Vista Licences are in full force and effect and no party
thereto is in default in any respect under, and there exists no event, condition
or occurrence known to Vista which, after notice or lapse of time or both would
constitute such a default by any party under, any Vista Licence or
Vista Contract.

(j)Litigation — except as set out in the Vista Disclosure Letter, there is no
action, suit, order, work order, petition, prosecution or other similar
proceeding (whether or not purportedly on its behalf), pending or, to the best
of the knowledge of Vista, threatened against any such party and affecting
Vista U.S. or the Vista Nevada Assets at law or in equity or before or by any
Governmental Entity, domestic or foreign.

(k)Environmental Matters — except as disclosed in the Vista Disclosure Letter:

(i)Compliance with Environmental Laws — Vista and Vista U.S. have, and the
operation of their business has, at all times, been and continues to be in
compliance in all material respects with all Environmental Laws which apply to
the Vista Nevada Assets;

(ii)Environmental Permits — Vista U.S. or its subsidiaries together will, as of
the Effective Date, hold (legally or beneficially) all material Environmental
Permits required in connection with the Vista Nevada Assets, and all such
permits shall be transferred to Newco. All such Environmental Permits are in
good standing and are being and have been complied with in all material
respects. No proceeding is pending or threatened and no steps have been taken by
any Governmental Entity or other person to revoke, modify or limit any of the
Environmental Permits and, to the best of the knowledge of Vista, no grounds
exist for any such proceeding or steps;

(iii)Activities — neither Vista nor Vista U.S. has in connection with the use of
the Vista Lands, released, transported, treated, processed, distributed, stored,
used, manufactured, handled, disposed of or exposed its employees or other
persons to Contaminants or caused, authorized or permitted any of the foregoing
except in material compliance with all applicable Environmental Laws;

14

--------------------------------------------------------------------------------



(iv)Condition of Property Interests — neither Vista nor Vista U.S. has any
notice or knowledge that the Vista Lands contain any Contaminants except in
levels permitted under Environmental Laws. To the best of the knowledge of
Vista, no Contaminants have been or are being released on or from or migrating
through property adjoining or in the vicinity of the Vista Lands that might
migrate to or affect the Vista Lands;

(v)Landfills — to the best of Vista's knowledge, there are no landfills or
disposal areas on any of the Vista Lands and there are no landfills or disposal
areas that have been or are being used by either of Vista or Vista U.S. on the
Vista Lands;

(vi)Tanks and PCB's — to the best of Vista's knowledge, there are no and there
never have been any underground storage tanks located on any of the Vista Lands
or PCB's or equipment containing PCB's used or stored on the Vista Lands;

(vii)Environmental Undertakings — neither Vista nor Vista U.S. or any of their
Affiliates has at any time given any written undertakings with respect to
remedying any breach of, or liability under, Environmental Laws or Environmental
Permits with respect to the Vista Nevada Assets that have not been duly
performed in all material respects;

(viii)Claims — there are no outstanding, or to the best of the knowledge of
Vista, pending or threatened Claims against Vista, Vista U.S. or any of their
Affiliates with respect to the environmental condition of any of the Vista Lands
or alleging any breach of, default or liability under Environmental Laws with
respect to the Vista Nevada Assets, or relating to the presence of any
Contaminant or a release or a threat of a release of any Contaminant on, at,
from or to any Vista Lands or relating to exposure of any Person to any
Contaminant and to the best of the knowledge of Vista, no facts exist which
could give rise to any such Claim; and

(ix)Environmental Disclosure — Vista has fully disclosed to Newco and the
Pescios all environmental reports, site assessments, audits, studies,
evaluations, tests and records in the possession or control of such parties with
respect to the Vista Nevada Assets and fully disclosed to Newco and the Pescios
all material facts and circumstances known to such parties relating to the
environmental condition of the Vista Nevada Assets.



(l)Compliance with Laws — except for any conflicts, defaults or violations which
would not, individually or in the aggregate, have a Material Adverse Effect on
Vista U.S. or the Vista Nevada Assets, or as disclosed in Vista Disclosure
Letter, neither Vista nor Vista U.S. has received or is aware of any notice from
any Governmental Entity that it is in conflict with, or in default or violation
of, any zoning requirement, bylaw, law, rule, regulation, order, permit,
judgment or decree applicable to such party or by which any of the Vista Nevada
Assets is bound or affected.

(m)Disclosure in Circular — the disclosure in the Circular relating to Vista,
Vista U.S., Newco and LLC and the Vista Nevada Assets will be true and complete
in all material respects, will not contain any Misrepresentations and will, in
all material respects, constitute sufficient disclosure so as to meet the
requirements of applicable Law in respect of such disclosure.

15

--------------------------------------------------------------------------------



(n)Full Disclosure — All material information pertaining to the Vista Nevada
Assets has been made available to Newco and the Pescios and, to the knowledge of
Vista, no event or circumstance exists other than:

(i)market conditions or other conditions affecting the industry generally; or

(ii)events or circumstances specific to Newco, the Pescios or the Pescio
Nevada Assets,

which has or could reasonably be expected to result in a material adverse effect
on the value of the Vista Nevada Assets to Newco.

(o)U.S. Tax Matters — Neither Vista nor any affiliate of Vista (including,
without limitation, Vista U.S.) has taken or agreed to take any action (without
regard to any action taken or agreed to be taken by either of the Pescios) or
knows of any circumstances that would prevent the Formation Transaction from
qualifying as a single integrated transaction within the meaning of Section 351
of the U.S. Tax Code. Upon completion of the transactions contemplated by this
Agreement, Vista, Vista Shareholders and the Pescios, in the aggregate, shall
hold 100% of the issued and outstanding shares of common stock of Newco, and on
a fully diluted basis (assuming the exercise of all rights to acquire Newco
stock, including the options described in Section 2.2), shall hold more than 95%
of the issued and outstanding shares of common stock of Newco. The transaction
contemplated in Step 1 of Section 2.1 above shall not result in any tax
liability to Newco, Vista U.S. or any entities which are currently or will, as a
result of the transactions contemplated hereby, become direct or indirect
subsidiaries of Newco or Vista U.S.

(p)SEC Registration — The Vista Shares are registered pursuant to Section 12 of
the United States Securities Exchange Act of 1934, as amended (the "1934 Act"),
and Vista has filed with the United States Securities and Exchange Commission
(the "SEC") and made available to the Pescios all of its reports and other
documents required to be filed by Vista with or furnished by Vista to the SEC
pursuant to the 1934 Act or the United States Securities Act of 1933 (the "1933
Act") since January 1, 2003 (collectively, "Vista's SEC Documents"). As of its
respective date (giving effect to amendments and modifications filed or
furnished prior to September 21, 2006), each of Vista's SEC Documents complied
with the requirements of the 1934 Act and the 1933 Act (as applicable) and the
rules and regulations of the SEC thereunder and did not contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements (including the related notes) of Vista included in Vista's SEC
Documents comply in all material respects with the applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, and are reconciled to United States generally accepted accounting
principles ("U.S. GAAP") to the extent required by and in accordance with
Regulation S-X of the SEC, and fairly present in all material respects the
consolidated financial position of Vista and its consolidated subsidiaries as of
the dates thereof and their consolidated results of operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal and recurring year-end audit adjustments). As of September 21, 2006,
Vista's SEC Documents, taken as a whole, do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Vista Shares are
listed for trading on the TSX and the AMEX and Vista is in compliance with the
rules of the TSX and AMEX.

16

--------------------------------------------------------------------------------



(q)Investment Company — Vista is not an "investment company" within the meaning
of the United States Investment Company Act of 1940, as amended.

(r)Off-Balance Sheet Arrangements — Other than as described in Vista's Annual
Report on Form 10-K for the fiscal year ended December 31, 2005, Vista does not
have any "off-balance sheet arrangements" as such term is defined in the rules
of the SEC.

(s)Hart-Scott-Rodino — Vista is its own "ultimate parent entity" (as defined in
16 C.F.R. § 801.1(a)(3)) and Vista, together with all entities controlled
(as defined in 16 C.F.R. § 801.(1)(b)) by it (a) did not for its fiscal year
ended December 31, 2005 have aggregate sales of $113.4 million or more, or
(b) as of June 30, 2006 (being the date of its most recent regularly prepared
balance sheet) does not, and as of the Effective Time will not, hold assets
having an aggregate total value of $113.4 million or more, in each case
determined in accordance with 16 C.F.R. § 801.11 (this representation and
warranty being made solely for the purpose of determining the applicability of
the notification provisions of the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended to the transactions contemplated by this agreement).

(t)Loans — Since July 30, 2002, Vista has not directly or indirectly, including
through any of its subsidiaries: (A) extended credit, arranged to extend credit,
or renewed any extension of credit, in the form of a personal loan, to or for
any director or executive officer of Vista, or to or for any family member or
affiliate of any director or executive officer of Vista; or (B) made any
material modification, including any renewal thereof, to any term of any
personal loan to any director or executive officer of Vista, or any family
member or affiliate of any director or executive officer, which loan was
outstanding on July 30, 2002. Neither Vista nor any of its subsidiaries has any
outstanding loans to or extensions of credit to, or any guarantee of any
indebtedness of, any employee, officer or director of Vista or any of its
subsidiaries.

(u)Sarbanes-Oxley Act — Vista is in full compliance with all provisions of the
United States Sarbanes-Oxley Act of 2002 that are currently applicable to it,
and has no reason to believe that it will not be in timely compliance with any
provision thereof which is presently scheduled to become applicable to it in
the future.

3.2   Vista Disclosure Letter

        The parties acknowledge that, concurrently with the execution and
delivery hereof, Vista has delivered the Vista Disclosure Letter to the Pescios
and that such document describes a series of exceptions to, or an exclusions
from, the representations and warranties described in Section 3.1 above and that
such exceptions and exclusions are deemed to be incorporated into
this Agreement.

3.3   Representations and Warranties of the Pescios

        Each of the Pescios hereby jointly and severally makes to Vista and
Newco the following representations and warranties and acknowledges that such
parties are relying upon such representations and warranties in connection with
the matters contemplated by this Agreement.

17

--------------------------------------------------------------------------------



(a)Power and Capacity — each of the Pescios has the power and capacity to enter
into and deliver this Agreement and the other documents to be executed and
delivered by them hereunder and to perform their respective obligations
hereunder and thereunder.

(b)No Conflicts or Violations — neither the entering into of this Agreement nor
the other documents to be executed and delivered by either of the Pescios, nor
the completion of the transactions contemplated hereby in accordance with the
terms hereof will result in:

(i)a violation or breach of any provision of or a default (or an event that with
notice or lapse of time or both could constitute a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of
or under:

A.any applicable Law, to the best of the Pescio's knowledge; or

B.any material agreement, arrangement or understanding to which either of the
Pescios is a party or by which any of them or the Pescio Nevada Assets are bound
or affected,

subject to obtaining all of the Pescio Required Consents, or

(ii)the imposition of any material Encumbrance upon any of the Pescio
Nevada Assets.



(c)Required Consents — except as set forth in Schedule E to this Agreement, the
execution, delivery of this Agreement, the performance of their obligations
hereunder and the completion of the transactions contemplated by this Agreement
will not require either of the Pescios to obtain any consent, authorization or
approval or order-in council of, or make any filing with or give any notice to,
any Person.

(d)Title to Assets — on the Effective Date immediately prior to the Effective
Time, the Pescios will together legally and beneficially own, hold or be
entitled to the benefit of the Pescio Nevada Assets, free and clear of all
material Encumbrances other than the Permitted Encumbrances.

(e)Description of Pescio Nevada Assets — Schedule C accurately describes all of
the material Pescio Nevada Assets including, without limitation:

(i)all material real property and mineral interests in Nevada held by the
Pescios, including a description of the nature of the interest held (the "Pescio
Lands");

(ii)all agreements and other contracts material to the ownership and operation
of the Pescio Lands (collectively the "Pescio Contracts"); and

(iii)all licenses, permits, authorities and permissions held by either of the
Pescios which are material to the ownership or operation of the Pescio Lands
(collectively the "Pescio Licences").

(f)No Other Contracts — except for the Pescio Contracts and Pescio Licences,
neither of the Pescios will as of the Effective Date be a party to, be bound by,
or be an assignee under, any contract, agreement or commitment of any kind
relating to the Pescio Nevada Assets, other than contracts which are not
material to the ownership or operations of the Pescio Nevada Assets.

18

--------------------------------------------------------------------------------







(g)No Defaults — except as may be set out in the Pescio Disclosure Letter, the
Pescio Contracts and Pescio Licences are in full force and effect and no party
thereto is in default in any respect under, and there exists no event, condition
or occurrence known to of the Pescios which, after notice or lapse of time or
both would constitute such a default by any party under, any Pescio Licence or
Pescio Contract.

(h)Litigation — except as set out in the Pescio Disclosure Letter, there is no
action, suit, order, work order, petition, prosecution or other similar
proceeding pending or, to the best of the knowledge of either of the Pescios,
threatened against any such party and affecting the Pescio Nevada Assets at law
or in equity or before or by any Governmental Entity, domestic or foreign.

(i)Environmental Matters — except as disclosed in the Pescio Disclosure Letter:

(i)Compliance with Environmental Laws — The Pescios have, at all times, dealt
with the Pescio Nevada Assets in compliance in all material respects with all
Environmental Laws which apply to such Pescio Nevada Assets;

(ii)Environmental Permits — The Pescios will, as of the Effective Date, hold
(legally or beneficially) all material Environmental Permits required to be held
by them, if any, in connection with the Pescio Nevada Assets, and any such
permits shall be transferred to Newco. All such Environmental Permits are in
good standing and are being and have been complied with in all material
respects. No proceeding is pending or threatened and no steps have been taken by
any Governmental Entity or other person to revoke, modify or limit any of the
Environmental Permits and, to the best of the knowledge of the Pescios, no
grounds exist for any such proceeding or steps;

(iii)Activities — neither of the Pescios has in connection with the use of the
Pescio Lands, released, transported, treated, processed, distributed, stored,
used, manufactured, handled, disposed of or exposed any Persons to Contaminants
or caused, authorized or permitted any of the foregoing except in material
compliance with all applicable Environmental Laws;

(iv)Condition of Property Interests — neither of the Pescios has any notice or
knowledge that the Pescio Lands contain any Contaminants except in levels
permitted under Environmental Laws. To the best of the knowledge of the Pescios,
no Contaminants have been or are being released on or from or migrating through
property adjoining or in the vicinity of the Pescio Lands that might migrate to
or affect the Pescio Lands;

(v)Landfills — neither of the Pescios has any knowledge that there are any
landfills or disposal areas on any of the Pescio Lands or any landfills or
disposal areas that have been or are being used by either of the Pescios on the
Vista Lands;

(vi)Tanks and PCB's — neither of the Pescios has any knowledge that there are
any or have ever been any underground storage tanks located on any of the Pescio
Lands or PCB's or equipment containing PCB's used or stored on the Pescio Lands;

(vii)Environmental Undertakings — neither of the Pescios has at any time given
any written undertakings with respect to remedying any breach of, or liability
under, Environmental Laws or Environmental Permits with respect to the Pescio
Nevada Assets that have not been duly performed in all material respects;

19

--------------------------------------------------------------------------------



(viii)Claims — there are no outstanding, or to the best of the knowledge of
either of the Pescios, pending or threatened Claims against either of the
Pescios with respect to the environmental condition of any of the Pescio Lands
or alleging any breach of, default or liability under Environmental Laws with
respect to the Pescio Nevada Assets, or relating to the presence of any
Contaminant or a release or a threat of a release of any Contaminant on, at,
from or to any Pescio Lands or relating to exposure of any Person to any
Contaminant and to the best of the knowledge of either of the Pescios, no facts
exist which could give rise to any such Claim; and

(ix)Environmental Disclosure — The Pescios have fully disclosed to Newco and
Vista all environmental reports, site assessments, audits, studies, evaluations,
tests and records in the possession or control of such parties with respect to
the Pescio Nevada Assets and fully disclosed to Newco and Vista all material
facts and circumstances known to such parties relating to the environmental
condition of the Pescio Nevada Assets.



(j)Compliance with Laws — except for any conflicts, defaults or violations which
would not, individually or in the aggregate, have a Material Adverse Effect on
the Pescio Nevada Assets, or as disclosed in Pescio Disclosure Letter, neither
of the Pescios has received or is aware of any notice from any Governmental
Entity that any of the Pescio Nevada Assets is in conflict with, or in default
or violation of, any zoning requirement, bylaw, law, rule, regulation, order,
permit, judgment or decree applicable to such party or by which any of the
Pescio Nevada Assets is bound or affected.

(k)Disclosure in Circular — the disclosure in the Circular relating to the
Pescios and the Pescio Nevada Assets will be true and complete in all material
respects, will not contain any Misrepresentations and will, in all material
respects, constitute sufficient disclosure so as to meet the requirements of
applicable Law in respect of such disclosure.

(l)Full Disclosure — All material information pertaining to the Pescio Nevada
Assets has been made available to Newco and Vista and, to the knowledge of the
Pescios, no event or circumstance exists other than:

(i)market conditions or other conditions affecting the industry generally; or

(ii)events or circumstances specific to Newco or Vista,

which has or could reasonably be expected to result in a material adverse effect
on the value of the Pescio Nevada Assets to Newco.

(m)Hart-Scott-Rodino — The Pescios (as natural persons and as husband and wife)
are their own "ultimate parent entity" (as defined in 16 C.F.R. § 801.1(a)(3))
and the Pescios, together with all entities controlled (as defined in 16 C.F.R.
§ 801.(1)(b)) by them: (a) did not for the year ended December 31, 2005 have
aggregate sales of $113.4 million or more; or (b) as of the date hereof, do not,
and as of the Effective Time will not, hold assets having an aggregate total
value of $113.4 million or more, in each case determined in accordance with
16 C.F.R. § 801.11 (this representation and warranty being made solely for the
purpose of determining the applicability of the notification provisions of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended to the
transactions contemplated by this agreement).

20

--------------------------------------------------------------------------------



(n)"Accredited Investor" Status — Each of the Pescios is an "Accredited
Investor" within the meaning of Regulation D under the 1933 Act. By reason of
his or her business and financial experience, sophistication and knowledge, each
of the Pescios is capable of evaluating the risks and merits of the investment
made pursuant to this Agreement.

(o)Investment Suitability — Each of the Pescios has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of his or her investment in the Newco Shares and it is able to
bear the economic risks and complete loss of such investment in the
Newco Shares.

(p)Access to Information — Each of the Pescios hereby represents that: (i) he or
she has been furnished by Vista during the course of this transaction with all
information regarding the Vista Nevada Assets and Newco which it had requested;
(ii) all documents that have been reasonably requested by the Pescios have been
made available for their or their counsel's inspection and review; and (iii) any
other information reasonably requested by the Pescios or their counsel has
been provided.

(q)Opportunity to Ask Questions — Each of the Pescios has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of Vista and Newco concerning the terms and
conditions of the issuance of the Newco Shares to the Pescios as partial
consideration for the transfer of the Pescio Nevada Assets to the LLC.

(r)Absence of Advertising — In connection with the issuance of Newco Shares to
the Pescios pursuant hereto, at no time was either of the Pescios presented with
or solicited by any leaflet, public promotional meeting, circular, newspaper or
magazine article, radio or television advertisement or any other form of general
solicitation or general advertising within the meaning of Regulation D under the
1933 Act.

(s)Investment Intent — Each of the Pescios represents that the Newco Shares to
be issued and delivered to them pursuant to this Agreement are being acquired
for his or her own account, for investment for an indefinite period of time, not
as nominee or agent for any other person, firm or corporation and not for
distribution or resale to others in contravention of the 1933 Act and the rules
and regulations promulgated thereunder; provided however, the parties
acknowledge that prior to 12 months after the Effective Date, one or more of the
Pescios may dispose of some or all of the Newco Shares pursuant to an effective
registration statement under the 1933 Act or in compliance with Section 4.5(a)
hereof. Each of the Pescios agrees that he or she will not sell or otherwise
transfer the Newco Shares unless they are registered under the Securities Act or
unless an exemption from such registration is available.

(t)Resale Restrictions — Each of the Pescios understands and acknowledges that
the Newco Shares have not been, and will not as of the time issued, be
registered under the 1933 Act and that they will be issued in reliance upon
exemptions from the registration requirements of the 1933 Act, and thus cannot
be resold until 12 months after the Effective Date, unless they are included in
an effective registration statement filed under the 1933 Act or unless an
exemption from registration is available for such resale. With regard to the
restrictions on resales of the Newco Shares, each of the Pescios is aware:
(i) that Newco will issue stop transfer orders to its stock transfer agent in
the event of attempts to improperly transfer any such Newco Shares; and
(ii) that a restrictive legend will be placed on certificates representing the
Newco Shares, which legend will read substantially as follows:

21

--------------------------------------------------------------------------------



THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY APPLICABLE
STATE SECURITIES LAW. NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE TRANSFERRED OR DISPOSED OF WITHOUT (A) AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE UNITED STATES
STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION, (B) RECEIPT BY THE
CORPORATION OF AN ACCEPTABLE LEGAL OPINION STATING THAT SUCH TRANSACTION IS
EXEMPT FROM REGISTRATION, OR (C) THE CORPORATION OTHERWISE SATISFYING ITSELF
THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.

The legend stated above shall be promptly removed from any certificate
representing the Newco Shares, and Newco shall issue a certificate without such
legend to the applicable party, if, unless otherwise required by state
securities laws: (i) such Newco Shares are registered for resale under the 1933
Act and are sold in compliance with the requirements of the 1933 Act; (ii) in
connection with a sale transaction, such holder provides Newco with an opinion
of counsel, in a form reasonably acceptable to Newco, to the effect that a
public sale, assignment or transfer of such Newco Shares may be made without
registration under the 1933 Act; or (iii) such holder provides Newco with
reasonable assurances that such Newco Shares can be sold pursuant to Rule 144
promulgated under the Securities Act without any restriction as to the number of
securities acquired as of a particular date that can then be immediately sold.
Notwithstanding the removal of the legend stated above in the event the Newco
Shares are registered for resale on an effective registration statement, Newco
reserves the right to affix a legend on certificates representing such Newco
Shares that any selling shareholder must comply with the prospectus delivery
requirements of the 1933 Act in connection with any resale. Newco shall bear the
cost of the removal of any legend as anticipated by this Section.

3.4   Pescio Disclosure Letter

        The parties acknowledge that, concurrently with the execution and
delivery hereof, the Pescios have delivered the Pescio Disclosure Letter to
Vista and that such document describes a series of exceptions to, or exclusions
from, the representations and warranties described in Section 3.3 above and that
such exceptions and exclusions are deemed to be incorporated into
this Agreement.

3.5   Representations and Warranties of Newco

        Newco hereby makes to Vista and each of the Pescios the following
representations and warranties and acknowledges that such parties are relying
upon such representations and warranties in connection with the matters
contemplated by this Agreement.

(a)Corporate Status — Newco has been duly incorporated and is validly existing
as a company in good standing under the laws of the State of Delaware and has
the necessary corporate power and capacity to own the property and assets it
will acquire as a result of the transactions contemplated by this Agreement.

(b)Due Authorization — the execution and delivery of this Agreement and the
other documents to be executed and delivered by Newco hereunder, and the
carrying out of the transactions contemplated hereby on the part of Newco, have
been duly authorized by all necessary corporate action on the part of Newco.

22

--------------------------------------------------------------------------------



(c)No Conflicts or Violations — neither the entering into of this Agreement nor
the other documents to be executed and delivered by Newco, nor the completion of
the transactions contemplated hereby in accordance with the terms hereof will
result in a violation or breach of any provision of or a default (or an event
that with notice or lapse of time or both could constitute a default) under, or
give to others any right of termination, amendment, acceleration or cancellation
of or under:

(i)the constating or organizational documents of Newco, including any
resolutions of its shareholders or directors;

(ii)any applicable Law; or

(iii)any material agreement, arrangement or understanding to which Newco is a
party or by which it is bound or affected.

(d)No Material Assets or Liabilities — Newco is a newly-incorporated entity and,
immediately prior to the Effective Time, will have no material assets
or liabilities.

(e)Authorized and Issued Capital — the authorized capital of Newco consists of
100,000,000 shares of common stock, par value $0.001 and 10,000,000 shares of
preferred stock, par value $0.001. As of the date hereof, only one share of
common stock has been issued and is registered in the name of Vista.

(f)U.S. Tax Matters — Neither Newco nor any affiliate of Newco has taken or
agreed to take any action (without regard to any action taken or agreed to be
taken by either of the Pescios) or knows of any circumstances that would prevent
the Formation Transaction from qualifying as a single integrated transaction
within the meaning of Section 351 of the U.S. Tax Code.


ARTICLE 4

COVENANTS


4.1   Management Consultation

        Subject to applicable Law and the other provisions of this Agreement,
during the Pre-Effective Date Period, Vista, the Pescios and Newco will consult
with each other on an ongoing basis in order to ensure that Newco is prepared to
take over and run its business after the completion of the transactions
contemplated hereby.

4.2   Covenants of Vista and Vista U.S.

        Vista and Vista U.S. each hereby covenant and agree that:

(a)during the Pre-Effective Date Period (or until the earlier termination of
this Agreement in accordance with the terms hereof: (i) with the consent of the
Pescios to any deviation therefrom, which shall not be unreasonably withheld;
(ii) as required to comply with any Law; (iii) with respect to matters disclosed
in the Vista Disclosure Letter; or (iv) with respect to any matter contemplated
by this Agreement or the Plan of Arrangement, including the transactions
contemplated hereby, Vista shall:

23

--------------------------------------------------------------------------------



(i)ensure that the business of Vista U.S. and its Subsidiaries is carried on in
the ordinary and regular course in substantially the same manner as heretofore
conducted and, to the extent consistent with such business, use all reasonable
efforts to preserve intact its present business organization and keep available
the services of its present officers and employees and others having business
dealings with it to the end that its goodwill and business is maintained;

(ii)not permit Vista U.S. or its Subsidiaries to engage in any transactions
which are out of the ordinary, including any material acquisitions or
dispositions of assets;

(iii)not permit any amendment to the articles or bylaws of Vista U.S. or any
amendment to the constating documents of any of Vista U.S.'s Subsidiaries;

(iv)except in the usual, ordinary and regular course of business and consistent
with past practice or as required by applicable Law, not permit Vista U.S. or
any of its Subsidiaries to enter into or modify (or agree to enter into or
modify) in any material respect any contract, agreement, commitment or
arrangement which is material to Vista U.S. on a consolidated basis;

(v)not permit Vista U.S. or its Subsidiaries to incur or commit to material
capital expenditures or other material commitments, except in accordance with
its current annual budget or as disclosed in the Vista Disclosure Letter;

(vi)promptly advise the Pescios orally and, if then requested, in writing:

A.of any event occurring subsequent to the date of this Agreement that would or
could reasonably be expected to render any representation or warranty of Vista
contained in this Agreement (except any such representation or warranty which
speaks as of a date prior to the occurrence of such event), if made on or as of
the date of such event or the Effective Date, untrue or inaccurate in any
material respect;

B.of any Material Adverse Change in respect of Vista U.S.; and

C.of any material breach by Vista of any covenant or agreement contained in
this Agreement;



(b)Vista and Vista U.S. shall, during the Pre-Effective Date Period (or until
the earlier termination of this Agreement in accordance with the terms hereof)
perform all obligations required or desirable to be performed by them under this
Agreement, co-operate with the Pescios in connection therewith, and do all such
other acts and things as may be necessary or desirable in order to consummate
and make effective, as soon as reasonably practicable, the transactions
contemplated by this Agreement and, without limiting the generality of the
foregoing, Vista and Vista U.S. shall:

(i)apply for and use all reasonable efforts to obtain the Appropriate Regulatory
Approvals relating to Vista or Vista U.S. and, in doing so, to keep the Pescios
reasonably informed as to the status of the proceedings related to obtaining
such Appropriate Regulatory Approvals, including, but not limited to, providing
the Pescios with copies of all related applications and notifications, in draft
form, in order for the Pescios to provide their reasonable comments;

24

--------------------------------------------------------------------------------



(ii)apply for and use all reasonable efforts to obtain the Interim Order and the
Final Order;

(iii)carry out the terms of the Interim Order (including mailing the Circular to
Vista Securityholders as ordered by the Interim Order) and the Final Order
applicable to it and use its reasonable efforts to comply promptly with all
requirements which applicable Law may impose on Vista with respect to the
transactions contemplated hereby and by the Arrangement;

(iv)defend all lawsuits or other legal, regulatory or other proceedings to which
it is a party challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby;

(v)use its reasonable efforts to have lifted or rescinded any injunction or
restraining order or other order relating to Vista or its Subsidiaries or the
Vista Shares which may adversely affect the ability of the parties to consummate
the transactions contemplated hereby;

(vi)effect all necessary registrations, filings and submissions of information
required by Governmental Entities from Vista or Vista U.S.;

(vii)use its reasonable efforts to obtain all necessary waivers, consents and
approvals required to be obtained by Vista or a Subsidiary of Vista from other
parties to existing Vista Contracts including the Vista Required Consents;



(c)Vista shall use commercially reasonable efforts to complete an equity
financing to raise not less than $25 million on terms satisfactory to Vista,
acting reasonably; and

(d)neither Vista nor any affiliate of Vista (including, without limitation,
Vista U.S.) shall take any action that (without regard to any action taken or
agreed to be taken by either of the Pescios) would prevent the Formation
Transaction from qualifying as a single integrated transaction within the
meaning of Section 351 of the U.S. Tax Code. In addition, Vista confirms that it
is not aware of any steps currently intended to be taken by any of its
shareholders which, or which taken into account together with the anticipated
transfer of 3,000,000 common shares of Newco by the Pescios, would prevent the
Formation Transaction from qualifying as a single integrated transaction within
the meaning of Section 351 of the U.S. Tax Code.

4.3   Covenants of the Pescios

        Each of the Pescios hereby covenants and agrees that:

(a)during the Pre-Effective Date Period (or until the earlier termination of
this Agreement in accordance with the terms hereof): (i) with the consent of
Vista to any deviation therefrom, which shall not be unreasonably withheld;
(ii) as required to comply with any Law; (iii) with respect to matters disclosed
in the Pescio Disclosure Letter; or (iv) with respect to any matter contemplated
by this Agreement or the Plan of Arrangement, including the transactions
contemplated hereby, such individuals shall:

(i)use all reasonable efforts to ensure that the Pescio Nevada Assets are held
and dealt with in the ordinary and regular course without causing a Material
Adverse Effect and in substantially the same manner as heretofore conducted and,
to the extent consistent therewith, use all reasonable efforts to keep available
the services of anyone having business dealings with them in respect of such
assets in the aggregate to the end that any material goodwill is maintained;

25

--------------------------------------------------------------------------------



(ii)not dispose of, in whole or in part, any of the Pescio Nevada Assets;

(iii)except in the usual, ordinary and regular course of business and consistent
with past practice or as required by applicable Law, not enter into or modify
(or agree to enter into or modify) in any material respect any contract,
agreement, commitment or arrangement which relates to any of the Pescio
Nevada Assets;

(iv)promptly advise Vista orally and, if then requested, in writing:

A.of any event occurring subsequent to the date of this Agreement that would or
could reasonably be expected to render any representation or warranty of either
of the Pescios contained in this Agreement (except any such representation or
warranty which speaks as of a date prior to the occurrence of such event), if
made on or as of the date of such event or the Effective Date, untrue or
inaccurate in any material respect;

B.of any Material Adverse Change in respect of the Pescio Nevada Assets; and

C.of any material breach by either of the Pescios of any covenant or agreement
contained in this Agreement; and



(b)each of the Pescios shall, during the Pre-Effective Date Period (or until the
earlier termination of this Agreement in accordance with the terms hereof)
perform all obligations required or desirable to be performed by them under this
Agreement, co-operate with Vista in connection therewith, and do all such other
acts and things as may be necessary or desirable in order to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated by
this Agreement and, without limiting the generality of the foregoing, such
individuals shall:

(i)apply for and use all reasonable efforts to obtain the Appropriate Regulatory
Approvals in each case relating to either of the Pescios and, in doing so, keep
Vista reasonably informed as to the status of the proceedings related to
obtaining the Appropriate Regulatory Approvals, including, but not limited to,
providing Vista with copies of all related applications and notifications, in
draft form, in order for Vista to provide its reasonable comments;

(ii)use their reasonable efforts to defend all lawsuits or other legal,
regulatory or other proceedings to which it is a party challenging or affecting
this Agreement or the consummation of the transactions contemplated hereby
including, without limitation, any party challenging the ability of the Pescios
to transfer the Pescio Nevada Assets to the LLC or Newco hereunder;

(iii)use their reasonable efforts to have lifted or rescinded any injunction or
restraining order or other order relating to either of the Pescios which may
have a material adverse affect on the ability of the parties to consummate the
transactions contemplated hereby;

26

--------------------------------------------------------------------------------



(iv)effect all necessary registrations, filings and submissions of information
required by Governmental Entities from either of the Pescios; and

(v)use its reasonable efforts:

A.to obtain all necessary waivers, consents and approvals required to be
obtained by the Pescios from other parties to existing Pescio Contracts
including the Pescio Required Consents; and

B.to the extent any such Pescio Contracts contains rights of first refusal or
similar provisions relating to any Pescio Nevada Assets, to provide any required
notices in respect thereof or obtain a waiver of such rights from the holder
thereof such that, in either case, such assets may be transferred to Newco at
the Effective Time without violating such rights of first refusal or
similar rights.

4.4   Covenants of Newco

        Newco hereby covenants and agrees that:

(a)during the Pre-Effective Date Period (or until the earlier termination of
this Agreement in accordance with the terms hereof): (i) with the consent of
Vista and the Pescios to any deviation therefrom, which shall not be
unreasonably withheld; (ii) as required to comply with any Law; or (iii) with
respect to any matter contemplated by this Agreement or the Plan of Arrangement,
including the transactions contemplated hereby, Newco shall:

(i)not acquire or dispose of any material assets or incur any liabilities;

(ii)except in connection with the transactions contemplated hereby, enter into
or modify (or agree to enter into or modify) in any material respect any
contract, agreement, commitment or arrangement;

(iii)promptly advise Vista and the Pescios orally and, if then requested,
in writing:

A.of any event occurring subsequent to the date of this Agreement that would or
could reasonably be expected to render any representation or warranty of Newco
contained in this Agreement (except any such representation or warranty which
speaks as of a date prior to the occurrence of such event), if made on or as of
the date of such event or the Effective Date, untrue or inaccurate in any
material respect; and

B.of any material breach by Newco of any covenant or agreement contained in
this Agreement.

(b)Newco shall, during the Pre-Effective Date Period (or until the earlier
termination of this Agreement in accordance with the terms hereof) perform all
obligations required or desirable to be performed by it under this Agreement,
co-operate with Vista and the Pescios in connection therewith, and do all such
other acts and things as may be necessary or desirable in order to consummate
and make effective, as soon as reasonably practicable, the transactions
contemplated by this Agreement and, without limiting the generality of the
foregoing, Newco shall:

27

--------------------------------------------------------------------------------



(i)defend all lawsuits or other legal, regulatory or other proceedings to which
it is a party challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby;

(ii)use its reasonable efforts to have lifted or rescinded any injunction or
restraining order or other order relating to Newco which may adversely affect
the ability of the parties to consummate the transactions contemplated
hereby; and

(iii)effect all necessary registrations, filings and submissions of information
required by Governmental Entities from Newco.



(c)Neither Newco nor any affiliate of Newco shall take any action that (without
regard to any action taken or agreed to be taken by either of the Pescios) would
prevent the Formation Transaction from qualifying as a single integrated
transaction within the meaning of Section 351 of the U.S. Tax Code.

4.5   Post-Closing Covenants of the Pescios and Newco

(a)Newco hereby covenants and agrees with the Pescios that it will use
commercially reasonable efforts, as soon as possible following the Effective
Time, to file a registration statement on Form S-1 with the United States
Securities and Exchange Commission registering 35% of the shares of Newco issued
to the Pescios at the Effective Time for resale and Newco will use its best
efforts to cause the registration statement to become effective and to keep the
registration statement effective and available for use by the Pescios, subject
to the following restrictions (which each of the Pescios agrees to comply with):

(i)the Pescios will not sell any Newco shares, until the earlier of: (A) the
date on which such registration statement becomes effective; and (B) the date
which is six months after the Effective Date, and any such sale will only be
done in compliance with all applicable securities laws;

(ii)during the period ending 12 months after the Effective Date, the Pescios
will not sell pursuant to the registration statement, in aggregate, more than
20% of the total number of Newco shares acquired by the Pescios (as a group) as
a result of the transactions contemplated hereby on the Effective Date;

(iii)each of the Pescios will use his or her commercially reasonable efforts to
cause any disposition of Newco shares by any of them to be effected in a manner
that does not cause a significant negative impact on the trading price of the
shares of Newco;

(iv)during the period ending 12 months after the Effective Date, the Pescios
will not in any calendar month sell pursuant to the registration statement
shares representing, in aggregate, more than 0.67% of the issued and outstanding
shares of Newco; and

(v)the Pescios will comply with the policies of Newco related to the trading of
shares by directors, officers and other insiders of Newco for a period ending
12 months after the Effective Date (or for such longer period as such policies
may apply to such parties as insiders of Newco).

28

--------------------------------------------------------------------------------





In the event that the Pescios, at or before the Effective Time, provide a
direction to Newco to deliver any of the common shares issuable to the Pescios
hereunder to Robert Lipsett and Greg Hryhorchuk or transfer any of such shares
to Robert Lipsett or Greg Hryhorchuk at the Effective Time, the parties will
cooperate to effect such transaction provided that each such transferee agrees
with Newco prior to issuance to make the representations set out in
Sections 3.3(n) through 3.3(s), inclusive, and to abide by the transfer
restrictions set forth in sections 3.3(t) and 3.3(u) hereof, and agrees that
such transferee:

(i)will not sell any Newco shares, until the earlier of: (A) the date on which
such registration statement becomes effective; and (B) the date which is six
months after the Effective Date, and any such sale will only be done in
compliance with all applicable securities laws;

(ii)during the period ending 12 months after the Effective Date, will not sell
pursuant to the registration statement, in aggregate, more than 20% of the total
number of Newco shares acquired by such transferee from the Pescios as
contemplated above;

(iii)such transferee will use his commercially reasonable efforts to cause any
disposition of Newco shares by such transferee to be effected in a manner that
does not cause a significant negative impact on the trading price of the shares
of Newco;

(iv)during the period ending 12 months after the Effective Date, such transferee
will not in any calendar month sell pursuant to the registration statement
shares representing, in aggregate, more than 0.17% of the issued and outstanding
shares of Newco; and

(v)such transferee will comply with the policies of Newco related to the trading
of shares by directors, officers and other insiders of Newco for a period ending
12 months after the Effective Date (or for such longer period as such policies
may apply to such transferee as an insider of Newco).

In addition, the parties hereto acknowledge and consent to the transfer by the
Pescios of a total of 3 million common shares of Newco immediately after the
Effective Time to Robert Lipsett and Greg Hryorchuk.

(b)Newco further agrees and covenants with the Pescios to use commercially
reasonable efforts to complete an equity financing of no less than $15 million
as soon as practical after the Effective Date. Notwithstanding the foregoing,
the Pescios acknowledge that actual completion of any such financing will be
subject to the board of directors of Newco determining, at the time of such
financing, that such financing is in the best interests of Newco considering all
appropriate factors including, without limitation, prevailing market conditions
at that time.

(c)For so long as: (i) the Pescios or their transferees or any "affiliate"
(as such term is defined in Rule 405 under the 1933 Act) of Newco or Vista
(determined immediately prior to and immediately following the closing of the
Arrangement) holds Newco shares that were received pursuant to the Arrangement;
and (ii) the provisions of Rule 145(d)(2) or (3) or Rule 144(k) under the 1933
Act are not available for the resale of such Newco shares by such person within
the United States, Newco shall make available adequate current public
information with respect to Newco as contemplated by Rule 144(c) under the
1933 Act.

29

--------------------------------------------------------------------------------



(d)In connection with any sale of Newco shares received under the Arrangement by
either of the Pescios or their transferees pursuant to Rule 144 under the 1933
Act or any registration statement, Newco shall, upon receipt of executed
representation letters or other customary evidence, in all cases in customary
form and substance, use its reasonable best efforts to cause the registrar and
transfer agent of such Newco shares to remove any legend restricting transfer of
such Newco Shares, within three business days (excluding weekends and holidays)
of receipt of such representation letters.

(e)On or prior to the Effective Date, the Newco Shares shall be registered
pursuant to Section 12 of the 1934 Act. The Registration Statement on Form 10
(the "Form 10") to be filed by Newco in connection with such registration
(giving effect to amendments filed thereto prior to the effectiveness of the
Form 10) shall comply with the requirements of the 1934 Act and the rules and
regulations of the SEC thereunder, and shall not contain any untrue statement of
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The financial statements (including
the related notes) included in the Form 10 shall comply in all material respects
with the applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto (including compliance with US GAAP
to the extent required thereunder), and shall fairly present in all material
respects the consolidated financial position of Newco and its consolidated
subsidiaries as of the dates thereof and their consolidated results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments).

4.6   Loans by Vista to Vista U.S. during Pre-Effective Date Period

        The parties agree that, notwithstanding any other provision hereof,
during the Pre-Effective Date Period Vista may provide loans to Vista U.S. in
amounts sufficient to permit Vista U.S. to undertake any of the following
activities for the benefit of the business which Newco will operate after the
Effective Date:

(a)to permit the purchase of additional mineral properties or interests therein
which are approved in writing by both Vista and the Pescios (and any such
properties so acquired shall be deemed to be both Vista Nevada Assets and Pescio
Nevada Assets for purposes of this Agreement);

(b)to pay any retainers, expenses or other amounts necessary to secure the
services of a new Chief Executive Officer for Newco prior to the Effective Date;

(c)to fund the purchase of office equipment, software and other miscellaneous
items and supplies which Vista believes are reasonably necessary to ensure Newco
can commence operations immediately after the Effective Date; and

(d)to fund such other activities as may be agreed to in writing by the parties
in advance of amounts being loaned by Vista to Vista U.S. for such activities.

30

--------------------------------------------------------------------------------





The parties further agree that such loans shall bear interest at the rate of 6%
per annum and all principal and interest owing by Vista U.S. to Vista in respect
of such loans shall be paid in full at the Effective Time by Newco on behalf of
Vista U.S.

4.7   Access to Information

        Subject to applicable Law, from the date hereof to the earlier of the
Effective Date or the date on which this Agreement is terminated in accordance
with its terms, each of Vista U.S. and the Pescios will provide each other and
Newco with reasonable access to their respective properties, books, contracts
and records (as such properties, books, contracts and records relate either to
the Vista Nevada Assets or the Pescio Nevada Assets).

4.8   Closing Matters

        Each party hereto shall deliver, at the closing of the transactions
contemplated hereby, such customary opinions of legal counsel, certificates,
resolutions, share certificates, asset transfer documentation and other closing
documents as may be required by the other parties hereto, acting reasonably. The
closing of the transactions contemplated hereby shall occur on or within three
Business Days of the date on which the conditions to closing set forth in
Sections 5.1, 5.2 and 5.3 have been satisfied or waived by the parties, or on
such later date as Pescios and Vista agree, at the offices of Borden Ladner
Gervais LLP in Vancouver, British Columbia at 6:00 a.m. (Pacific Time).

4.9   Pescio Property Payments

        The Pescios will be entitled to all payments whenever made with respect
to amounts due and payable to them before the Effective Time in respect of the
Pescio Nevada Assets. To the extent any such amounts are paid to Newco after the
Effective Time, Newco will hold such amounts for and on behalf of the Pescios
and will pay such amounts to the Pescios as soon as possible following receipt
thereof.


ARTICLE 5

CLOSING CONDITIONS


5.1   Mutual Conditions Precedent

        The respective obligations of each of Vista and the Pescios to complete
the transactions contemplated hereby and to file a copy of the Final Order and
the Articles of Arrangement to give effect to the Arrangement and to otherwise
complete the transactions contemplated hereby will be subject to the
fulfillment, or mutual waiver in writing by each of Vista and the Pescios, of
each of the following conditions:

(a)the Interim Order shall have been obtained in form and terms satisfactory to
each of Vista and the Pescios acting reasonably and shall not have been set
aside or modified in a manner unacceptable to either of such parties (acting
reasonably) on appeal or otherwise;

(b)the Circular shall have been mailed to Vista Securityholders by the Mailing
Date and the Vista Meeting shall have been held on or before the Meeting Date;

(c)at the Vista Meeting, the Vista Resolutions shall have been approved by the
Vista Securityholders in accordance with the requirements of the Act and the
Interim Order;

31

--------------------------------------------------------------------------------



(d)the Final Order shall have been obtained in form and terms satisfactory to
each of Vista and the Pescios acting reasonably and shall not have been set
aside or modified in a manner unacceptable to either of such parties, acting
reasonably, on appeal or otherwise;

(e)on or before the Effective Date, both the New Common Shares and the Newco
common shares to be issued pursuant to the transactions contemplated hereby
shall have been conditionally approved for listing on the TSX, subject only to
the filing of customary required documents and, immediately prior to the
Effective Time, such shares shall be listed and posted for trading on the TSX;

(f)there shall not be in force any order or decree restraining or enjoining the
consummation of the transactions contemplated by this Agreement and there shall
be no proceeding, of a judicial or administrative nature or otherwise, brought
by a Governmental Entity in progress or threatened that relates to or results
from the transactions contemplated by this Agreement that would, if successful,
potentially result in an order or ruling that would preclude completion of the
transactions contemplated by this Agreement in accordance with the terms hereof
or would otherwise be inconsistent with the Appropriate Regulatory Approvals
which have been obtained;

(g)all required consents, waivers, permits, orders and approvals of any
Governmental Entity (including the Appropriate Regulatory Approvals) shall have
been received on terms satisfactory to Vista and the Pescios, acting reasonably;

(h)there shall not be pending or threatened any suit, action or proceeding by
any Governmental Entity or other Person seeking to prohibit or restrict the
completion of the transactions contemplated hereby or seeking to obtain from any
party hereto damages which could be material to such party in connection with
the completion of such transactions;

(i)this Agreement shall not have been terminated in accordance with the terms
hereof; and

(j)on or before the Effective Date, each party hereto other than Newco shall
have delivered to Newco a properly executed statement or statements in a form
reasonably acceptable to Newco for purposes of satisfying Newco's obligations
under United States Treasury Regulation Sections 1.1445-2 and 1.897-2 if
applicable or such amount of cash as shall satisfy Newco's withholding
obligations in respect to such party on account of the transactions contemplated
hereby under United States Internal Revenue Code of 1986 Sections 1441 and 1445.

5.2   Additional Conditions Precedent to the Obligations of Vista

        The obligations of Vista to complete the transactions contemplated by
this Agreement shall also be subject to the satisfaction, on or before the
Effective Date of each of the following conditions precedent (each of which is
for Vista's exclusive benefit and may be waived by Vista and any one or more of
which, if not satisfied or waived, will relieve Vista of any obligation under
this Agreement):

(a)all covenants of the Pescios and Newco under this Agreement to be performed
on or before the Effective Date shall have been duly performed by the Pescios in
all material respects;

(b)all representations and warranties of the Pescios under this Agreement
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects as of the Effective Date as
if made on and as of such date (except to the extent such representations and
warranties speak as of an earlier date, in which event such representations and
warranties shall be true and correct in all material respects as of such earlier
date, or except as affected by transactions contemplated or permitted by this
Agreement), except where the failure of such representations and warranties in
the aggregate to be true and correct would not be reasonably expected to have a
Material Adverse Effect on the Pescio Nevada Assets in the hands of Newco, as
determined by Vista acting reasonably and Vista shall have received a
certificate of each of the Pescios confirming the same as at the Effective Date;

32

--------------------------------------------------------------------------------



(c)all consents, waivers, and approvals (including, without limitation, the
Pescio Required Consents) required to be obtained by the Pescios from other
parties in connection with, or required to permit the consummation of, the
Arrangement and the other transactions contemplated hereby shall have been
obtained or received on terms acceptable to Vista, acting reasonably. For
greater certainty, to the extent that any Pescio Contract contains rights of
first refusal or similar provisions relating to any Pescio Nevada Assets, the
Pescios shall have provided any required notices in respect thereof and such
notice period shall have expired or shall have obtained a waiver of such rights
from the holder thereof such that, in either case, such assets may be
transferred to Newco at the Effective Time without, in the reasonable opinion of
Vista, violating such rights of first refusal or similar rights;

(d)during the Pre-Effective Date Period, there shall not have occurred a
Material Adverse Change in respect of the Pescio Nevada Assets;

(e)Vista shall have completed an equity financing to raise not less than
$25 million, on terms satisfactory to Vista, acting reasonably;

(f)there shall not have been exercised, pursuant to the Plan of Arrangement,
Dissent Rights with respect to more than 5% of the outstanding Vista Shares; and

(g)Carl shall have entered into a non-competition agreement with Vista and Newco
on terms satisfactory to all parties, acting reasonably.

        Vista may not rely on the failure to satisfy any of the above conditions
precedent as a basis for non-compliance by Vista with its obligations under this
Agreement if the condition precedent would have been satisfied but for a
material default by Vista in complying with its obligations hereunder.

5.3   Additional Conditions Precedent to the Obligations of the Pescios

        The obligations of the Pescios to complete the transactions contemplated
by this Agreement shall also be subject to the satisfaction, on or before the
Effective Date, of each of the following conditions precedent (each of which is
for the exclusive benefit of the Pescios and may be waived by them and any one
or more of which, if not satisfied or waived, will relieve the Pescios of any
obligation under this Agreement):

(a)all covenants of Vista, Vista U.S. and Newco under this Agreement to be
performed on or before the Effective Date shall have been duly performed by them
in all material respects;

(b)all representations and warranties of Vista and Vista U.S. under this
Agreement qualified as to materiality shall be true and correct and those not so
qualified shall be true and correct in all material respects as of the Effective
Date as if made on and as of such date (except to the extent such
representations and warranties speak as of an earlier date, in which event such
representations and warranties shall be true and correct in all material
respects as of such earlier date, or except as affected by transactions
contemplated or permitted by this Agreement) except where the failure of such
representations and warranties in the aggregate to be true and correct would not
be reasonably expected to have a Material Adverse Effect on the Vista Nevada
Assets in the hands of Newco, as determined by the Pescios acting reasonably and
the Pescios shall have received a certificate of an officer of Vista and Vista
U.S. confirming the same as at the Effective Date;

33

--------------------------------------------------------------------------------



(c)all consents, waivers, and approvals (including without limitation the Vista
Required Consents) required to be obtained by Vista, Vista U.S. or Newco from
other parties in connection with, or required to permit the consummation of, the
Arrangement and the other transactions contemplated hereby shall have been
obtained or received on terms acceptable to the Pescios, acting reasonably;

(d)during the Pre-Effective Date Period, there shall not have occurred a
Material Adverse Change in respect of Vista U.S.; and

(e)Vista shall have completed an equity financing to raise not less than
$25 million.

        The Pescios may not rely on the failure to satisfy any of the above
conditions precedent as a basis for non-compliance by them with their
obligations under this Agreement if the condition precedent would have been
satisfied but for a material default by either of the Pescios in complying with
his or her obligations hereunder.

5.4   Notice and Cure Provisions

        Vista and the Pescios will give prompt notice to the other of the
occurrence, or failure to occur, at any time during the Pre-Effective Date
Period, of any event or state of facts which occurrence or failure would, or
would be likely to:

(a)cause any of the representations or warranties of the other party contained
herein to be untrue or inaccurate in any material respect on the date hereof or
on the Effective Date; or

(b)result in the failure in any material respect to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by the other
hereunder prior to the Effective Date.

        Neither the Pescios nor Vista may elect not to complete the transactions
contemplated hereby pursuant to the conditions precedent contained herein, or
exercise any termination right arising therefrom, unless forthwith and in any
event prior to the filing of a copy of the Final Order and the Articles of
Arrangement under the Act, the Pescios or Vista, as the case may be, has
delivered a written notice to the other specifying in reasonable detail all
breaches of covenants, representations and warranties or other matters which the
Pescios or Vista, as the case may be, are asserting as the basis for the
non-fulfillment of the applicable condition precedent or the exercise of the
termination right, as the case may be. If any such notice is delivered, provided
that the Pescios or Vista, as the case may be, is proceeding diligently to cure
such matter, if such matter is susceptible to being cured, the other may not
terminate this Agreement as a result thereof until the later of the Termination
Date and the expiration of a period of 30 days from such notice. If such notice
has been delivered prior to the date of the Vista Meeting, such meeting shall,
unless otherwise agreed by the parties, be postponed until the expiry of such
period. If such notice has been delivered prior to the making of the application
for the Final Order or the filing of a copy of the Final Order and the Articles
of Arrangement under the Act, such application and such filing shall be
postponed until the expiry of such period. For greater certainty, in the event
that such matter is cured within the time period referred to herein, this
Agreement may not be terminated as a result of such cured matter. In the event
the Effective Date is delayed, postponed or enjoined as a result of a claim,
action, proceeding or investigation arising from the failure or alleged failure
to comply with Law in connection with the Arrangement, the Effective Date shall
be extended for such further reasonable period as may be necessary to remedy
such failure or alleged failure and the Parties shall use their best efforts to
remedy such failure or alleged failure.

34

--------------------------------------------------------------------------------



5.5   Satisfaction of Conditions

        The conditions precedent set out above shall be conclusively deemed to
have been satisfied, waived or released when, with the agreement of the Pescios
and Vista, a copy of the Final Order and the Articles of Arrangement are filed
with and accepted under the Act and the other transactions contemplated hereby
are completed.


ARTICLE 6

AMENDMENT AND TERMINATION


6.1   Amendment

        This Agreement may, at any time and from time to time before or after
the holding of the Vista Meeting but not later than the Effective Date, be
amended by mutual written agreement of the parties hereto, and any such
amendment may, without limitation:

(a)change the time for performance of any of the obligations or acts of
the parties;

(b)waive any inaccuracies or modify any representation or warranty contained
herein or in any document delivered pursuant hereto;

(c)waive compliance with or modify any of the covenants herein contained and
waive or modify performance of any of the obligations of the parties; and

(d)waive compliance with or modify any conditions precedent herein contained,

provided that no such amendment materially adversely affects the consideration
to be received by a Vista Securityholder without approval by the Vista
Securityholders, given in the same manner as required for the approval of the
Arrangement or as may otherwise be ordered by the Court.

6.2   Mutual Understanding Regarding Amendments

        The parties acknowledge and agree that, during the Pre-Effective Date
Period:

(a)the parties will use their respective reasonable efforts to maximize present
and future financial and tax planning opportunities for the Vista
Securityholders, and for each of the Pescios and for Vista, as and to the extent
that the same shall not prejudice any party or its security holders. The parties
will ensure that such planning activities do not impede the progress of the
Arrangement in any material way; and

35

--------------------------------------------------------------------------------



(b)if the Pescios or Vista, as the case may be, proposes any amendment or
amendments to this Agreement or to the Plan of Arrangement, the other will act
reasonably in considering such amendment and if the other and its
securityholders (as applicable) are not prejudiced by reason of any such
amendment the other will co-operate in a reasonable fashion with the Pescios or
Vista, as the case may be, so that such amendment can be effected subject to
applicable Law and the rights of the securityholders.

6.3   Termination

        The parties agree that:

(a)if any condition contained in Sections 5.1 or 5.2 is not satisfied at or
before the Termination Date to the satisfaction of Vista, then Vista may,
subject to Section 5.4, by notice to the other parties hereto terminate this
Agreement and the obligations of the parties hereunder (except as otherwise
herein provided) but without detracting from the rights of Vista arising from
any breach by either of the Pescios but for which the condition would have
been satisfied;

(b)if any condition contained in Sections 5.1 or 5.3 is not satisfied at or
before the Termination Date to the satisfaction of the Pescios, then the Pescios
may, subject to Section 5.4, by notice to the other parties hereto terminate
this Agreement and the obligations of the parties hereunder (except as otherwise
herein provided) but without detracting from the rights of the Pescios arising
from any breach by Vista or Vista U.S. but for which the condition would have
been satisfied;

(c)this Agreement may:

(i)be terminated by the mutual agreement of the parties hereto;

(ii)be terminated by either Vista or the Pescios, if there shall be passed any
Law that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited;

(iii)be terminated by Vista or the Pescios if the approval of the Vista
Securityholders shall not have been obtained by reason of the failure to obtain
the required vote on the Vista Resolutions at the Vista Meeting,

in each case, at any time prior to the Termination Date, by written notice to
all other parties;

(d)if the Effective Date does not occur on or prior to the Termination Date,
then this Agreement shall automatically terminate without any further action of
the parties hereto; and

(e)if this Agreement is terminated in accordance with the foregoing provisions
of this Section 6.3, no party shall have any further liability to perform its
obligations hereunder except as specifically contemplated hereby.

36

--------------------------------------------------------------------------------






ARTICLE 7

GENERAL PROVISIONS


7.1   Public Announcements

        The parties agree to use their reasonable efforts to consult with each
other as to the general nature of any news releases or public statements with
respect to this Agreement or the Arrangement. Subject to applicable Law, each
party shall use its reasonable efforts to enable the other parties to review and
comment on all such news releases prior to the release thereof. The parties
agree to issue jointly a news release with respect to this Arrangement as soon
as practicable following the execution of this Agreement in the agreed form. The
parties also agree to consult with each other in preparing and making any
filings and communications in connection with any Appropriate Regulatory
Approvals.

7.2   Survival of Representations and Warranties

        The representations and warranties of each of Vista and Pescios
contained herein will survive the execution and delivery of this Agreement and
will terminate on the earlier of the termination of this Agreement in accordance
with its terms and the Effective Time.

7.3   Notices

        All notices, requests, demands and other communications hereunder will
be deemed to have been duly given and made, if in writing and if served by
personal delivery upon the party for whom it is intended or delivered, or if
sent by facsimile, upon receipt of confirmation that the transmission has been
received, to the Person at the address set forth below, or any other address as
may be designated in writing hereafter, in the same manner, by that Person:

(a)if to Vista:

Vista Gold Corp.
Suite 5
7961 Shaffer Parkway
Littleton, Colorado
USA, 80127

Fax Number: (720) 981-1186
Attention: President

(b)if to Newco

c/o Vista Gold Corp.
Suite 5
7961 Shaffer Parkway
Littleton, Colorado
USA, 80127

Fax Number: (720) 981-1186
Attention: President

37

--------------------------------------------------------------------------------



(c)if to the Pescios

Carl and Janet Pescio
c/o P.O. Box 5831
Elko, Nevada
USA, 89802

Fax Number: (775) 778-6975

7.4   Severability

        If any term, provision, covenant or restriction of this Agreement is
held by a court of competent jurisdiction to be invalid, void or unenforceable,
the reminder of the terms, provisions, covenants and restrictions of this
Agreement will remain in full force and effect and will in no way be affected,
impaired or invalidated and the parties hereto will negotiate in good faith to
modify the Agreement to preserve each party's anticipated benefits under
the Agreement.

7.5   Assignment

        Neither party hereto may assign this Agreement or any of its rights
hereunder or under the Arrangement without the prior written consent of the
other parties, which consent may be withheld without reason.

7.6   Governing Law and Jurisdiction

        This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia, including the laws of Canada
applicable therein, and shall be treated in all respects as a British Columbia
contract. Each party hereby irrevocably attorns to the jurisdiction of the
courts of the Province of British Columbia and the Yukon Territory in respect of
all matters arising under or in relation to this Agreement and agrees not to
commence any action, suit or proceeding relating thereto except in such courts.

7.7   Binding Effect

        This Agreement and the Arrangement will be binding upon and will endure
to the benefit of each of the parties hereto and their respective successors and
permitted assigns.

7.8   Investigation by Parties

        No investigation pursuant to this Agreement or otherwise made by or on
behalf of either party or any of their respective authorized agents at any time
shall have the effect of waiving, diminishing the scope of or otherwise
affecting any representation, warranty or covenant by the other party in or
pursuant to this Agreement.

7.9   Expenses

        The parties agree that each party shall bear their own expenses in
connection with the transactions contemplated hereby including, without
limitation, all legal fees, accounting fees, financial advisory fees, regulatory
filing fees, all disbursements of advisors and printing and mailing costs.

38

--------------------------------------------------------------------------------



7.10 Amendments; Waivers

        This Agreement may not be modified, amended, altered or supplemented
except in the manner contemplated herein and upon the execution and delivery of
a written agreement executed by both parties. No waiver of any nature, in any
one or more instances, will be deemed or construed as a further or continued
waiver of any condition or breach of any other term, representation or warranty
in this Agreement.

7.11 Mutual Intent

        Notwithstanding the fact that any part of this Agreement has been
drafted or prepared by or on behalf of one of the parties hereto, each of the
parties confirms that they and their respective counsel have reviewed and
negotiated this Agreement and that the parties hereto have adopted this
Agreement as the joint agreement and understanding of the parties hereto, and
the language used in this Agreement will be deemed to be the language chosen by
the parties hereto to express their mutual intent, and no rule of construction
providing that a provision is to be interpreted in favour of the Person who
contracted the obligation and against the Person who stipulated it will be
applied against any party hereto.

7.12 Further Assurances

        The parties hereby agree that each will promptly furnish to the others
any further documents and take or cause to be taken any further action as may
reasonably be required in order to give effect to this Agreement and the
Arrangement. The parties hereto each agree to execute and deliver any
instruments and documents as the other party hereto may reasonably require in
order to carry out the intent of this Agreement.

7.13 Time of Essence

        Time is of the essence of this Agreement.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

39

--------------------------------------------------------------------------------



7.14 Counterparts

        This Agreement may be executed in any number of counterparts, each of
which will be deemed to be original and all of which taken together will be
deemed to constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

VISTA GOLD CORP.

                                       By:   /s/  MICHAEL B. RICHINGS          
   

--------------------------------------------------------------------------------

Authorized Signatory                               ALLIED NEVADA GOLD CORP.     
                                  By:   /s/  SCOTT A. CALDWELL              

--------------------------------------------------------------------------------

Authorized Signatory    

 

SIGNED, SEALED AND DELIVERED by   )     Carl Pescio in the presence of:   )    
    )         )         )     HEATHER NAGEL   )   /s/  CARL PESCIO      

--------------------------------------------------------------------------------

  )  

--------------------------------------------------------------------------------

Name of Witness   )   CARL PESCIO     )         )     /s/  HEATHER NAGEL        
)    

--------------------------------------------------------------------------------

  )     Signature of Witness   )                               SIGNED, SEALED
AND DELIVERED by   )     Janet Pescio in the presence of:   )         )        
)     HEATHER NAGEL   )   /s/  JANET PESCIO      

--------------------------------------------------------------------------------

  )  

--------------------------------------------------------------------------------

Name of Witness   )   JANET PESCIO     )         )     /s/  HEATHER NAGEL      
  )    

--------------------------------------------------------------------------------

  )     Signature of Witness   )    

40

--------------------------------------------------------------------------------




SCHEDULE A

VISTA GOLD CORP.

PLAN OF ARRANGEMENT UNDER THE
BUSINESS CORPORATIONS ACT (YUKON)


--------------------------------------------------------------------------------






PLAN OF ARRANGEMENT
VISTA GOLD CORP.

PLAN OF ARRANGEMENT UNDER SECTION 195
OF THE BUSINESS CORPORATIONS ACT (YUKON)


ARTICLE 1

INTERPRETATION


1.1   In this Plan of Arrangement, unless there is something in the subject
matter or context inconsistent therewith, the following terms will have the
respective meanings set out below and grammatical variations of those terms will
have corresponding meanings:

(a)"Act" means the Business Corporations Act (Yukon), R.S.Y. 2002, c. 20,
including all regulations made thereunder, as amended or replaced from time to
time, prior to the Effective Date;

(b)"AMEX" means the American Stock Exchange;

(c)"Arrangement" means an arrangement under the provisions of Section 195 of the
Act on the terms and conditions set forth in this Plan of Arrangement and any
amendment, variation or supplement thereto made in accordance with Article 6;

(d)"Arrangement Agreement" means the arrangement and merger agreement made as of
the 22nd day of September, 2006 between Vista, Newco, Carl Pescio and Janet
Pescio, as the same may be supplemented or amended from time to time;

(e)"Arrangement Resolution" means the special resolution of the Vista
Securityholders approving the Arrangement in accordance with Section 195 of the
Act and the Interim Order;

(f)"Articles of Arrangement" means the articles of arrangement of Vista in
respect of the Arrangement that are required by the Act to be filed after the
Final Order is granted;

(g)"Board" means the Board of Directors of Vista;

(h)"Business Day" means a day which is not a Saturday, Sunday or a day when
commercial banks are not open for business in Vancouver, British Columbia;

(i)"Circular" means the management information circular of Vista to be prepared
and sent to Vista Securityholders in connection with the Vista Meeting;

(j)"Court" means the Supreme Court of the Yukon Territory;

(k)"Depositary" means Computershare Investor Services Inc. or such other
institution as Vista may select;

(l)"Dissent Rights" has that meaning attributed to that term in Article 3;

(m)"Effective Date" means the date upon which a copy of the Final Order and the
Articles of Arrangement are accepted for filing under the Act and the Registrar
of Corporations has issued a Certificate of Amendment (by Arrangement) thereby
giving effect to the Arrangement;

(n)"Effective Time" means 12:01 a.m. (Pacific Time) on the Effective Date;

(o)"Final Order" means the final order of the Court approving the Arrangement as
such order may be amended by the Court (with the consent of Vista and the
Pescios) at any time prior to the Effective Date or, if appealed, then, unless
such appeal is withdrawn or denied, as affirmed or as amended (with the consent
of Vista) on appeal;

(p)"Holder" means a registered holder of Vista Shares or any person who
surrenders to the Depositary certificates representing such Vista Shares duly
endorsed for transfer to such person in accordance with the Letter
of Transmittal;

1

--------------------------------------------------------------------------------



(q)"Interim Order" means an order of the Court pursuant to the Act, providing
for, among other things, the calling and holding of the Vista Meeting, as such
order may be amended, supplemented or varied by the Court;

(r)"Laws" means any applicable statute, regulation, rule or similar instrument;

(s)"Letter of Transmittal" means the letter of transmittal forwarded by Vista to
Vista Shareholders in connection with the Arrangement;

(t)"Mailing Date" means the date of the mailing of the Circular to the Vista
Securityholders;

(u)"Net Proceeds" means gross proceeds received in respect of the sale of
shares, less reasonable expenses incurred in connection therewith;

(v)"New Common Shares" has the meaning given thereto in Section 2.2(a)(ii);

(w)"New Vista Canadian Dollar Options" means the options (whether or not vested)
to purchase New Common Shares granted to Vista Optionholders pursuant to the
Arrangement where the exercise price is denominated in Canadian dollars and each
New Vista Canadian Dollar Option shall entitle the Vista Optionholder to
purchase one New Common Share;

(x)"New Vista U.S. Dollar Options" means the options (whether or not vested) to
purchase New Common Shares granted to Vista Optionholders pursuant to the
Arrangement where the exercise price is denominated in United States dollars and
each New Vista U.S. Dollar Option shall entitle the Vista Optionholder to
purchase one New Common Share;

(y)"Newco" means Allied Nevada Gold Corp., a company incorporated under the laws
of Delaware which, prior to completion of the Arrangement, is a wholly-owned
subsidiary of Vista;

(z)"Newco Shares" means the common shares of Newco;

(aa)"Newco Canadian Dollar Options" means the options (whether or not vested) to
purchase Newco Shares granted to Vista Optionholders pursuant to the Arrangement
where the exercise price is denominated in Canadian dollars and each Newco
Canadian Dollar Option shall entitle the Vista Optionholder to purchase one
Newco Share;

(bb)"Newco U.S. Dollar Options" means the options (whether or not vested) to
purchase Newco Shares granted to Vista Optionholders pursuant to the Arrangement
where the exercise price is denominated in United States dollars and each Newco
U.S. Dollar Option shall entitle the Vista Optionholder to purchase one
Newco Share;

(cc)"Nevada LLC" means Allied Nevada Gold Holdings LLC, a limited liability
company under the laws of the State of Nevada;

(dd)"Notice of Dissent" means a notice given in respect of the Dissent Rights as
contemplated in the Interim Order and as described in Article 3;

(ee)"Option Shares" means the number of common shares of Newco which could be
acquired upon the exercise of Newco Options issued under Section 2.2(c)(ii) and
Section 2.2(c)(iii) if the fair market value of a Vista Share for purposes of
Section 2.2(c) was equal to the Vista Second Preceding Day Value and the fair
market value of a Newco Share for purposes of Section 2.2(c) was $5.00;

(ff)"Pescios" means Carl and Janet Pescio, two parties to the Arrangement
Agreement;

(gg)"Plan of Arrangement", "hereof ", "herein", "hereunder" and similar
expressions means this plan of arrangement, including the appendices hereto, and
any amendments, variations or supplements hereto made in accordance with the
terms hereof, the Arrangement Agreement or made at the direction of the Court in
the Final Order;

(hh)"Pre-Closing Valuation Date" means the trading day which is two trading days
prior to the Effective Date;

(ii)"Tax Act" means the Income Tax Act (Canada) and the regulations promulgated
thereunder;

2

--------------------------------------------------------------------------------



(jj)"TSX" means the Toronto Stock Exchange;

(kk)"Vista" means Vista Gold Corp., a corporation existing under the laws of the
Yukon Territory;

(ll)"Vista Canadian Dollar Options" means Vista Options where the exercise price
is denominated in Canadian dollars;

(mm)"Vista Meeting" means the special meeting of the Vista Securityholders held
for the purpose of considering and approving the Arrangement and the
transactions contemplated thereby by way of the Arrangement Resolution;

(nn)"Vista Newco Shares" has the meaning given thereto in Section 2.2(b)(i);

(oo)"Vista Optionholders" means holders of Vista Options;

(pp)"Vista Options" means the options (whether or not vested) to purchase Vista
Shares that are from time to time outstanding under the Vista Stock
Option Plans;

(qq)"Vista Second Preceding Day Value" means the volume weighted average trading
price of the Vista Shares, on the TSX and the AMEX, for the five trading days
ending on the Pre-Closing Valuation Date and with all Canada/U.S. dollar foreign
currency conversions based on the Canada-US dollar closing exchange rate as
posted by the Bank of Canada on the Pre-Closing Valuation Date;

(rr)"Vista Securities" means the Vista Shares, the Vista Options and the
Vista Warrants;

(ss)"Vista Securityholders" means the Vista Shareholders, the holders of Vista
Options and the holders of Vista Warrants;

(tt)"Vista Shareholder" means a Holder of Vista Shares;

(uu)"Vista Shares" means the existing common shares in the capital of Vista;

(vv)"Vista Stock Option Plan" means Vista's existing stock option plan, and any
previous Vista stock option plan, as constituted as of the date hereof, that
entitle participants to purchase Vista Shares;

(ww)"Vista U.S." means Vista Gold Holdings Inc., a company which is a
wholly-owned subsidiary of Vista;

(xx)"Vista U.S. Dollar Options" means the Vista Options where the exercise price
is denominated in U.S. Dollars; and

(yy)"Vista Warrants" means all outstanding warrants to acquire Vista Shares.

1.2   Interpretation Not Affected by Headings, etc.

        The division of this Plan of Arrangement into Articles, Sections and
other portions and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation hereof. Unless
otherwise indicated, all references to an "Article" or "Section" followed by a
number and/or a letter refer to the specified Article or Section of this Plan
of Arrangement.

1.3   Number and Gender

        In this Agreement, unless the context otherwise requires, words used
herein importing the singular include the plural and vice versa. Words importing
gender include all genders.

1.4   Date of Any Action

        In the event that any date on which any action is required to be taken
hereunder by any of the parties hereto is not a Business Day, such action shall
be required to be taken on the next succeeding day which is a Business Day.

3

--------------------------------------------------------------------------------




1.5   Time

        Time shall be of the essence in every matter or action contemplated
hereunder. All times expressed herein or in the Letter of Transmittal are local
time (Pacific Time) unless otherwise stipulated herein or therein.

1.6   Currency

        Unless otherwise stated, all references in this Plan of Arrangement to
sums of money are expressed in lawful money of the United States.


ARTICLE 2

ARRANGEMENT


2.1   Binding Effect

        The Arrangement shall be effective as of, and be binding at and after
the Effective Time on, Vista, all holders and beneficial holders of Vista
Securities, Newco and the Pescios.

2.2   The Arrangement

        At the Effective Time, the following shall, unless otherwise indicated,
occur in the following order without any further act or formality:

(a)the existing Articles of Vista shall be amended to:

(i)redesignate the existing Vista Shares as "Class A Common Shares";

(ii)create a new class of common shares having the rights, privileges,
restrictions and conditions set out in Exhibit A hereto (the "New Common
Shares"); and

(iii)delete and remove the existing Preferred Shares therefrom.

(b)the following transactions will occur concurrently in accordance with the
terms of the Arrangement Agreement:

(i)Vista will transfer: (A) all of the issued and outstanding shares of Vista
U.S. which it holds; and (B) $25 million U.S. in cash to Newco in return for a
number of common shares of Newco (the "Vista Newco Shares") equal to
27,500,000 less the number of Option Shares; and

(ii)the Pescios will transfer all of their interest in the Pescio Nevada Assets
to Nevada LLC in return for 12,000,000 common shares of Newco and
U.S.$15 million in cash from Newco (which may be paid through a direction by
Newco to Vista in respect of a portion of the cash otherwise payable by Vista to
Newco under Section 2.2(b)(i) above);

(c)the following transactions will occur concurrently:

(i)each Vista Shareholder (other than those who have validly exercised Dissent
Rights) will exchange each of their Class A Common Shares of Vista in
return for:

A.one New Common Share; and

B.a debt obligation of Vista with a principal amount equal to the fair market
value of the Vista Newco Shares to be transferred to such Vista Shareholder
pursuant to Sections 2.2(d) and (e) below;

(ii)each holder of Vista Stock Options will exchange all of their Vista Canadian
Options for:

A.The number of Newco Canadian Dollar Options equal to:

1/3 × Y / Z

where,

4

--------------------------------------------------------------------------------






Y = The aggregate fair market value of the Vista Shares immediately before the
transactions described in this Section 2.2(c) (as determined by the Board
pursuant to Section 2.3(a)) that the Vista Optionholder has a right to acquire
pursuant to the Vista Canadian Dollar Options; and

Z = The fair market value of a Newco Share immediately after the transactions
described in this Section 2.2(c) (as determined by the Board pursuant to
Section 2.3(b)); and

provided that if the above formula produces a fraction, the number of Newco
Canadian Dollar Options will be rounded down to the nearest whole number;

Each Newco Canadian Dollar Option shall have an exercise price in Canadian
dollars to a Vista Optionholder equal to one-third of the aggregate Canadian
dollar exercise price payable under that Vista Optionholders' Vista Canadian
Dollar Options divided by the number of Newco Canadian Dollar Options issued in
exchange for such Vista Canadian Dollar Options. The exercise price of each
Newco Canadian Dollar Option will be rounded-up to the nearest penny; and

B.The number of New Vista Canadian Dollar Options equal to:

2/3 × Y / Z

where,

Y = The aggregate fair market value of the Vista Shares immediately before
transactions described in this Section 2.2(c) (as determined by the Board
pursuant to Section 2.3(a)) that the Vista Optionholder has a right to acquire
pursuant to the Vista Canadian Dollar Options; and

Z = The fair market value of a New Common Share immediately after the
transactions described in this Section 2.2(c) (as determined by the Board
pursuant to Section 2.3(c)); and

provided that if the above formula produces a fraction, the number of New Vista
Canadian Dollar Options will be rounded down to the nearest whole number;

Each New Vista Canadian Dollar Option shall have an exercise price in Canadian
dollars to a Vista Optionholder equal to two-thirds of the aggregate exercise
price payable under that Vista Optionholders' Vista Canadian Dollar Options
divided by the number of New Vista Canadian Dollar Options issued in exchange
for such Vista Canadian Dollar Options. The exercise price of each New Vista
Canadian Option will be rounded-up to the nearest penny.

(iii)each Vista Optionholder will exchange all of their Vista U.S. Dollar
Options for:

A.The number of Newco U.S. Dollar Options equal to:

1/3 × Y / Z

where,

Y = The aggregate fair market value of the Vista Shares immediately before the
transactions described in this Section 2.2(c) (as determined by the Board
pursuant to Section 2.3(a)) that the Vista Optionholder has a right to acquire
pursuant to the Vista U.S. Dollar Options; and

Z = The fair market value of a Newco Share immediately after the transactions
described in this Section 2.2(c) (as determined by the Board pursuant to
Section 2.3(b)); and

provided that if the above formula produces a fraction, the number of Newco
U.S. Dollar Options will be rounded down to the nearest whole number;

Each Newco U.S. Dollar Option shall have an exercise price in U.S. dollars to a
Vista Optionholder equal to one-third of the aggregate U.S. dollar exercise
price payable under that Vista Optionholders' Vista U.S. Dollar Options divided
by the number of Newco

5

--------------------------------------------------------------------------------






U.S. Dollar Options issued in exchange for such Vista U.S. Dollar Options. The
exercise price of each Newco U.S. Dollar Option will be rounded-up to the
nearest penny; and

B.The number of New Vista U.S. Dollar Options equal to:

2/3 × Y / Z

where,

Y = The aggregate fair market value of the Vista Shares immediately before
transactions described in this Section 2.2(c) (as determined by the Board
pursuant to Section 2.3(a)) that the Vista Optionholder has a right to acquire
pursuant to the Vista U.S. Dollar Options; and

Z = The fair market value of a New Common Share immediately after the
transactions described in this Section 2.2(c) (as determined by the Board
pursuant to Section 2.3(c)); and

provided that if the above formula produces a fraction, the number of New Vista
U.S. Dollar Options will be rounded down to the nearest whole number;

Each New Vista U.S. Dollar Option shall have an exercise price in U.S. dollars
to a Vista Optionholder equal to two-thirds of the aggregate exercise price
payable under that Vista Optionholders' Vista U.S. Dollar Options divided by the
number of New Vista U.S. Dollar Options issued in exchange for such Vista
U.S. Dollar Options. The exercise price of each New Vista U.S. Option will be
rounded-up to the nearest penny.

(iv)all existing Class A Common Shares exchanged by Vista Shareholders will
be cancelled.



(d)Vista shall, subject to Section 2.2(e) and Article 5 below, distribute the
Vista Newco Shares to the Vista Shareholders on a pro rata basis in full
repayment of the debt obligations described in Section 2.2(c)(i)(B) above;

(e)Notwithstanding Section 2.2(d), Vista shall hold back and not transfer such
number of Vista Newco Shares as it reasonably believes are necessary to be
retained and subsequently sold by and on behalf of Vista in order to allow Vista
to pay all applicable taxes payable by Vista in respect of the Arrangement; and

(f)the Articles of Vista shall be further amended to delete and remove the
"Class A Common Shares" therefrom.

2.3   Fair Market Value

(a)For purposes of Sections 2.2(c)(ii) and (iii), the fair market value of the
Vista Shares shall be the volume weighted average trading price of the Vista
Shares, on the TSX and the AMEX, for the five trading days immediately preceding
the Effective Date unless the Board, acting in good faith and with all required
regulatory approvals, determines that such amount does not reflect the fair
market value of the Vista Shares immediately before the transactions set out in
Section 2.2(c), in which case, the fair market value shall be as determined by
the Board.

(b)For the purposes of Sections 2.2(c)(ii) and (iii), the fair market value of
the Newco Shares shall be the volume weighted average trading price of the Newco
Shares, on the TSX and any other stock exchange on which the Newco Shares are
listed, for the five trading days commencing on the Effective Date, unless the
Board, acting in good faith and with all required regulatory approvals,
determines that such amount does not reflect the fair market value of the Newco
Shares immediately after the transactions set out in Section 2.2(c), in which
case, the fair market value shall be as determined by the Board.

(c)For the purposes of Sections 2.2(c)(ii) and (iii), the fair market value of
the New Common Shares shall be the volume weighted average trading price of the
New Common Shares, on the TSX and any other stock exchange on which the
New Common Shares are listed, for the five trading days commencing on the
Effective Date, unless the Board, acting in good faith and with all required
regulatory approvals, determines that such amount does not reflect the fair
market value of the New Common Shares

6

--------------------------------------------------------------------------------



immediately after the transactions set out in Section 2.2(c), in which case, the
fair market value shall be as determined by the Board.

(d)In determining fair market value for purposes of Section 2.2(c), all
conversions from Canadian dollars to U.S. dollars or from U.S. dollars to
Canadian dollars shall occur at the closing exchange rate on the day prior to
the Effective Date as posted by the Bank of Canada, unless otherwise determined
by the board acting in good faith and with all required regulatory approvals.

2.4   Letter of Transmittal

        Vista shall cause the Letter of Transmittal to be sent to each Holder on
or after the Mailing Date. Any deposit of a Letter of Transmittal and
accompanying certificates, or other documentation as provided in the Letter of
Transmittal, may be made at any of the offices of the Depositary specified in
the Letter of Transmittal.


ARTICLE 3

DISSENT RIGHTS


3.1   Dissent Rights

        A Holder may exercise dissent rights ("Dissent Rights") conferred by the
Interim Order in connection with the Arrangement in the manner set out in the
Interim Order, provided the Notice of Dissent is received by Vista by no later
than at or before the Vista Meeting. Without limiting the generality of the
foregoing, any Holder who duly exercises such Dissent Rights and who are
ultimately determined to be entitled to be paid fair value for their Vista
Shares by Vista shall be deemed to have transferred such Vista Shares,
immediately prior to the transactions in Section 2.2, as of the Effective Time,
without any further act or formality, to Vista in consideration of a payment of
cash by Vista equal to such fair value. In no case shall Vista be required to
recognize such Holders as holders of Vista Shares at and after the Effective
Time, and the names of such Holders shall be removed from Vista's register of
shareholders as of the Effective Time.


ARTICLE 4

NEWCO SHARES AND CASH


4.1   Pescio Cash

        At the Effective Time, Newco will pay, by certified cheque, bank draft
or wire transfer, the amount of US$15 million to or to the direction of
the Pescios.

4.2   Pescio Newco Shares

        At the Effective Time, Newco will deliver to or to the direction of the
Pescios one or more share certificates representing a total of 12,000,000 common
shares of Newco and registered in accordance with instructions provided to Newco
by the Pescios prior to the Effective Time.


ARTICLE 5

NEWCO CERTIFICATES


5.1   Right to Newco Share Certificates

(a)Subject to Section 5.1(b), Vista shall, as soon as practicable following the
later of the Effective Date and the date of deposit with the Depositary of a
duly completed Letter of Transmittal and the certificates representing the Vista
Shares or other documentation as provided in the Letter of Transmittal, cause
the Depository to:

(i)forward or cause to be forwarded by first class mail (postage prepaid) to the
Holder at the address specified in the Letter of Transmittal; or

(ii)if requested by the Holder in the Letter of Transmittal, to make available
at the Depositary for pick-up by the Holder; or

7

--------------------------------------------------------------------------------



(iii)if the Letter of Transmittal neither specifies an address nor contains a
request as described in (ii), to forward or cause to be forwarded by first class
mail (postage prepaid) to the Holder at the address of such holder as shown on
the share register maintained by or on behalf of Vista,

certificates representing the number of Vista Newco Shares and New Common Shares
issuable to such Vista Shareholder as determined in accordance with the
provisions hereof, together with a cheque in the amount, if any, payable to such
Holder pursuant to the terms hereof. Vista and Newco shall have provided the
Depositary with sufficient certificates representing Vista Newco Shares and
New Common Shares and sufficient funds for this purpose.

(b)Unless a Holder has confirmed that the beneficial owner of the Vista Shares
is not a non-resident of Canada (as defined in the Tax Act) in the form
specified in the Letter of Transmittal, Vista and the Depositary shall be
entitled to deduct and withhold from any consideration payable to the Holder
such number of Vista Newco Shares as Vista or the Depositary reasonably believes
are necessary to be withheld and subsequently sold on behalf of the beneficial
owner of the Vista Newco Shares in order to realize Net Proceeds equal to the
amount that Vista or the Depositary reasonably believes that it is required or
permitted to deduct and withhold with respect to such payment under the Tax Act
or any provision of federal, provincial, state, local or foreign tax Laws, in
each case, as amended. To the extent that consideration otherwise payable to a
Holder is withheld, such withheld amounts shall be treated for all purposes
hereof as having been paid to the Holder in respect of which such deduction and
withholding was made, provided that such withheld Vista Newco Shares are sold
and the Net Proceeds therefrom are remitted to the appropriate taxation
authority or are retained by Vista to compensate Vista for any remittances to
the appropriate taxation authority that Vista has funded. Any Vista Newco Shares
which are withheld and are not sold to fund the withholding tax obligations
(or Vista where Vista has funded all or a portion of the withholding tax
obligations) described above, shall be distributed to the Holder. None of Vista,
Newco or the Depositary will be liable for any loss arising out of any such
sales or any loss arising from a delay in transferring Vista Newco Shares to a
Holder. Vista and the Depository shall sell the withheld Vista Newco Shares as
soon as practicable after the Effective Date and shall not be obligated to seek
or obtain a minimum price for any sale of Vista Newco Shares.

(c)Each Holder entitled in accordance with Section 2.2 to receive Vista Newco
Shares and New Common Shares shall be deemed to be the registered holder for all
purposes as of the Effective Time of the number of such shares to which such
Holder is entitled. However, to the extent Vista Newco Shares have been withheld
by Vista or the Depositary in accordance with Section 5.1(b), each Holder shall
be deemed to be the registered holder only until such Vista Newco Shares are
sold by Vista on behalf of the beneficial owner of Vista Shares pursuant to
Section 5.1(b). In addition, each Holder will have no right to sell any Vista
Newco Shares withheld by Vista unless and until Vista Newco Shares are
transferred to such Holder after Vista or the Depositary determines that it is
not necessary for Vista or the Depositary to sell those Vista Newco Shares to
realize sufficient Net Proceeds to satisfy the withholding tax obligations
described in Section 5.1(b). All dividends paid or other distributions made on
or after the Effective Time on or in respect of any of such shares which a
Holder is entitled to receive pursuant to this Plan of Arrangement, but for
which a certificate has not yet been delivered to such Holder in accordance with
Section 5.1(a), shall be paid or made to such Holder when such certificate is
delivered to such Holder in accordance with Section 5.1(a).

(d)Subject to Article 3, after the Effective Time, any certificate formerly
representing Vista common shares shall represent only the right to receive Vista
Newco Shares and New Common Shares to Sections 2.2 and 5.1(a) (and cash pursuant
to Section 3.1 or Section 5.2, if applicable) and any dividends or other
distributions to which the Holder is entitled under Section 5.1(c), and any such
certificate formerly representing Vista common shares not duly surrendered on or
prior to the sixth anniversary of the Effective Date shall cease to represent a
claim or interest of any kind or nature, including a claim for dividends or
other distributions under Section 5.1(c), against Vista or Newco by a former
Holder. On such date, all New Common Shares, Vista Newco Shares and cash to
which the former Holder of such certificates was entitled shall be deemed to
have been surrendered to Vista.

8

--------------------------------------------------------------------------------





5.2   Fractional Shares

        No fractional shares will be issued by Newco or Vista. In lieu of any
fractional Vista Newco Share a Holder would otherwise receive, such Holder will
receive a cash payment from Vista equal to the product of: (a) such fractional
interest; multiplied by (b) U.S.$5.00.

5.3   Illegality of Delivery of Securities

        Notwithstanding the foregoing, if it appears to Vista that it would be
contrary to applicable law to issue Vista Newco Shares or New Common Shares to a
person that is not a resident of Canada, such shares that otherwise would be
issued or transferred, as the case may be, to that person will be issued or
transferred, as the case may be, and delivered to the Depositary for sale by the
Depositary on behalf of that person. The shares so delivered to the Depositary
will be pooled and sold as soon as practicable after the Effective Date, on such
dates and at such prices as the Depositary determines in its sole discretion.
The Depositary shall not be obligated to seek or obtain a minimum price for any
of such shares sold by it. Each such person will receive a pro rata share of the
cash proceeds from the sale of such shares sold by the Depositary (less
commissions, other reasonable expenses incurred in connection with the sale of
the shares and any amount withheld in respect of Canadian taxes) in lieu of the
shares otherwise issuable to them under the Arrangement. The net proceeds will
be remitted in the same manner as set forth in this Article 5. None of Vista,
Newco or the Depositary will be liable for any loss arising out of any
such sales.

5.4   Lost Certificates

        If any certificate which prior to the Effective Time represented
outstanding Vista Shares which were exchanged pursuant to Section 2.2 has been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
person claiming such certificate to be lost, stolen or destroyed, the Depositary
will issue in exchange for such lost, stolen or destroyed certificate,
certificates representing New Common Shares and Vista Newco Shares (together
with any cash in lieu of fractional shares pursuant to Section 5.2) deliverable
in respect thereof as determined in accordance with Section 2.2. When seeking
such certificate and payment in exchange for any lost, stolen or destroyed
certificate, the person to whom certificates representing New Common Shares and
Vista Newco Shares are to be issued shall, as a condition precedent to the
issuance thereof, give a bond satisfactory to Vista and its transfer agent, in
such sum as Vista may direct or otherwise indemnify Vista and its transfer agent
in a manner satisfactory to Vista and its transfer agent against any claim that
may be made against Vista or its transfer agent with respect to the certificate
alleged to have been lost, stolen or destroyed.


ARTICLE 6

AMENDMENT


6.1   Amendment of Plan of Arrangement

(a)Vista reserves the right to amend, modify and/or supplement this Plan of
Arrangement at any time and from time to time, provided that any amendment,
modification or supplement must be contained in a written document which is
filed with the Court and, if made following the Vista Meeting, approved by the
Court and communicated to Holders in the manner required by the Court
(if so required).

(b)Any amendment, modification or supplement to this Plan of Arrangement may be
proposed by Vista at any time prior to or at the Vista Meeting with or without
any other prior notice or communication and, if so proposed and accepted by the
persons voting at the Vista Meeting, will become part of this Plan of
Arrangement for all purposes.

(c)Any amendment, modification or supplement to this Plan of Arrangement which
is approved or directed by the Court following the Vista Meeting will be
effective only if it is consented to by Vista.

(d)Notwithstanding any other provision hereof, any amendment, modification or
supplement to this Plan of Arrangement may be made unilaterally by the parties
to the Arrangement Agreement at any time without the approval of Vista
Securityholder, provided that: (i) it is agreed to by such parties; and (ii) it

9

--------------------------------------------------------------------------------



concerns a matter which, in the reasonable opinion of the parties, is of an
administrative nature required to better give effect to the implementation of
this Plan of Arrangement;

(e)This Plan of Arrangement may be withdrawn prior to the Effective Time in
accordance with the terms of the Arrangement Agreement.

(f)Notwithstanding the foregoing provisions of this Article 6, no amendment,
modification or supplement to this Plan of Arrangement may be made prior to the
Effective Time except in accordance with the terms of the Arrangement Agreement.


Exhibit A

Rights, Privileges, Restrictions and Conditions of
Common Shares of Vista


        The rights, privileges, restrictions and conditions attaching to the
Common Shares of Vista Gold Corp. (herein, the "Corporation") shall be
as follows:

1.The holders of the Common Shares shall be entitled to receive dividends if, as
and when declared by the Board of Directors of the Corporation out of the assets
of the Corporation properly available for the payment of dividends of such
amounts and payable in such manner as the Board of Directors may from time to
time determine.

2.The holders of the Common Shares shall be entitled to receive notice of and to
attend any meeting of the shareholders of the Corporation and shall be entitled
to one vote in respect of each Common Share held at such meetings.

3.In the event of the liquidation, dissolution or winding-up of the Corporation
or any other distribution of the property or assets of the Corporation among its
shareholders for the purpose of winding-up its affairs, the holders of the
Common Shares shall be entitled to receive the remaining property and assets of
the Corporation.

        The foregoing rights, privileges, restrictions and conditions are
subject to the rights, privileges, restrictions and conditions attaching to any
other class of shares hereafter created and expressed to rank in priority to the
Common Shares.

10

--------------------------------------------------------------------------------





QuickLinks


ARRANGEMENT AND MERGER AGREEMENT
ARTICLE 1 INTERPRETATION
ARTICLE 2 THE TRANSACTIONS
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
ARTICLE 4 COVENANTS
ARTICLE 5 CLOSING CONDITIONS
ARTICLE 6 AMENDMENT AND TERMINATION
ARTICLE 7 GENERAL PROVISIONS
SCHEDULE A VISTA GOLD CORP. PLAN OF ARRANGEMENT UNDER THE BUSINESS CORPORATIONS
ACT (YUKON)
PLAN OF ARRANGEMENT VISTA GOLD CORP. PLAN OF ARRANGEMENT UNDER SECTION 195 OF
THE BUSINESS CORPORATIONS ACT (YUKON)
ARTICLE 1 INTERPRETATION
ARTICLE 2 ARRANGEMENT
ARTICLE 3 DISSENT RIGHTS
ARTICLE 4 NEWCO SHARES AND CASH
ARTICLE 5 NEWCO CERTIFICATES
ARTICLE 6 AMENDMENT
Exhibit A Rights, Privileges, Restrictions and Conditions of Common Shares of
Vista
